UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act File Number : 811-6190 Name of Registrant: Putnam International Equity Fund Address of Principal Executive Offices: One Post Office Square Boston, Massachusetts Name and address of agent of service: James P. Pappas, Vice President Putnam International Equity Fund One Post Office Square Boston, Massachusetts CC: John W. Gerstmayr, Esq. Ropes & Gray LLP One International Place Boston, Massachusetts 02110 Registrant's telephone number including area code: (617) 292-1000 Date of fiscal year end: 6/30/10 Date of reporting period: 07/01/2009 - 06/30/2010 Item 1: Proxy Voting Record Registrant : Putnam International Equity Fund Fund Name : Putnam International Equity Fund Date of fiscal year end : 06/30/2010 AerCap Holdings N.V. Ticker Security ID: Meeting Date Meeting Status AER CUSIP N00985106 05/27/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Accounts and Reports Mgmt For For For 2 Ratification of Board Acts Mgmt For For For 3 Elect Michael Gradon Mgmt For For For 4 Elect Niall Greene Mgmt For For For 5 Elect Paul Dacier Mgmt For For For 6 Elect Robert Warden Mgmt For For For 7 Elect Gerald Strong Mgmt For For For 8 Elect W. Ingersoll Mgmt For For For 9 Elect Klaus Heineman Mgmt For For For 10 Directors' Fees Mgmt For For For 11 Designation of Mr. Keith A. Helming Mgmt For For For 12 Appointment of Auditor Mgmt For For For 13 Authority to Repurchase Shares Mgmt For For For 14 Amendments to Articles Mgmt For For For Agrium Inc. Ticker Security ID: Meeting Date Meeting Status AGU CUSIP 008916108 05/12/2010 Voted Meeting Type Country of Trade Special Canada Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Ralph Cunningham Mgmt For Withhold Against 1.2 Elect Germaine Gibara Mgmt For Withhold Against 1.3 Elect Russel Girling Mgmt For For For 1.4 Elect Susan Henry Mgmt For For For 1.5 Elect Russell Horner Mgmt For For For 1.6 Elect A. Anne McLellan Mgmt For For For 1.7 Elect David Lesar Mgmt For For For 1.8 Elect John Lowe Mgmt For For For 1.9 Elect Derek Pannell Mgmt For For For 1.10 Elect Frank Proto Mgmt For For For 1.11 Elect Michael Wilson Mgmt For For For 1.12 Elect Victor Zaleschuk Mgmt For For For 2 Appointment of Auditor Mgmt For For For 3 Shareholder Rights Plan Mgmt For For For 4 Advisory Vote on Executive Mgmt For For For Compensation Aisin Seiki Co. Ltd. Ticker Security ID: Meeting Date Meeting Status 7259 CINS J00714105 06/23/2010 Voted Meeting Type Country of Trade Annual Japan Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Allocation of Profits/Dividends Mgmt For For For 2 Elect Kanshiroh Toyoda Mgmt For For For 3 Elect Yasuhito Yamauchi Mgmt For For For 4 Elect Fumio Fujimori Mgmt For For For 5 Elect Shunichi Nakamura Mgmt For For For 6 Elect Masuji Arai Mgmt For For For 7 Elect Toshikazu Nagura Mgmt For For For 8 Elect Yutaka Miyamoto Mgmt For For For 9 Elect Naofumi Fujie Mgmt For For For 10 Elect Takashi Morita Mgmt For For For 11 Elect Shuzuo Shimanuki Mgmt For For For 12 Elect Makoto Mitsuya Mgmt For For For 13 Elect Toshiyuki Mizushima Mgmt For For For 14 Elect Masahiro Suoh Mgmt For For For 15 Elect Toshiyuki Ishikawa Mgmt For For For 16 Elect Takeshi Kawata Mgmt For For For 17 Elect Tsutomu Ishikawa Mgmt For For For 18 Elect Takashi Enomoto Mgmt For For For 19 Elect Kazumi Usami Mgmt For For For 20 Elect Norio Oku Mgmt For Against Against 21 Elect Hikaru Takasu Mgmt For For For 22 Bonus Mgmt For For For 23 Stock Option Plan Mgmt For For For 24 Condolence Payments and Special Mgmt For For For Allowances for Statutory Auditors 25 Statutory Auditors' Fees Mgmt For For For Aldar Properties PJSC Ticker Security ID: Meeting Date Meeting Status ALDAR CINS M0517N101 04/06/2010 Voted Meeting Type Country of Trade Annual United Arab Emirates Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Report of the Board Mgmt For For For 3 Report of the Auditors Mgmt For For For 4 Accounts and Reports Mgmt For For For 5 Allocation of Profits/Dividends Mgmt For For For 6 Ratification of Board and Auditors' Mgmt For For For Acts 7 Appointment of Auditor and Mgmt For Abstain Against Authority to Set Fees Alstom Ticker Security ID: Meeting Date Meeting Status ALO CINS F0259M475 06/22/2010 Voted Meeting Type Country of Trade Mix France Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Non-Voting Meeting Note N/A N/A N/A N/A 3 Non-Voting Meeting Note N/A N/A N/A N/A 4 Accounts and Reports; Approval of Mgmt For For For Non-Tax-Deductible Expenses 5 Consolidated Accounts and Reports Mgmt For For For 6 Allocation of Profits/Dividends Mgmt For For For 7 Related Party Transactions Mgmt For Abstain Against 8 Elect Olivier Bouygues Mgmt For Against Against 9 Elect Philippe Marien Mgmt For Against Against 10 Elect Georges Chodron de Courcel Mgmt For Against Against 11 Elect Lalita Gupte Mgmt For Against Against 12 Elect Katrina Landis Mgmt For Against Against 13 Directors' Fees Mgmt For For For 14 Authority to Repurchase Shares Mgmt For For For 15 Authority to Issue Shares and/or Mgmt For For For Convertible Securities w/ Preemptive Rights; Authority to Increase Capital Through Capitalizations; Authority to Issue Debt Instruments 16 Authority to Issue Shares and/or Mgmt For For For Convertible Securities w/o Preemptive Rights; Authority to Issue Debt Instruments 17 Authority to Increase Capital in Mgmt For For For Consideration for Contributions in Kind 18 Authority to Issue Shares and/or Mgmt For For For Convertible Securities Under Employee Savings Plan 19 Authority to Issue Shares and/or Mgmt For For For Convertible Securities Under Employee Savings Plan for the Benefit of Overseas Employees 20 Authority to Issue Restricted Stock Mgmt For For For for Employees and Executives 21 Authority to Issue Stock Options for Mgmt For For For Employees and Executives 22 Amendments Regarding Share Mgmt For For For Ownership Disclosure 23 Authority to Carry Out Formalities Mgmt For For For ArcelorMittal S.A. Ticker Security ID: Meeting Date Meeting Status MT CINS L0302D129 05/11/2010 Take No Action Meeting Type Country of Trade Annual Luxembourg Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Non-Voting Agenda Item N/A N/A N/A N/A 3 Consolidated Accounts and Reports Mgmt For TNA N/A 4 Accounts and Reports Mgmt For TNA N/A 5 Allocation of Results/Dividends Mgmt For TNA N/A 6 Directors' Fees Mgmt For TNA N/A 7 Ratification of Board Acts Mgmt For TNA N/A 8 Acknowledgment of Board Mgmt For TNA N/A Resignation and Cooptation 9 Elect Vanisha Mittal Bahtia Mgmt For TNA N/A 10 Elect Jeannot Krecke Mgmt For TNA N/A 11 Authority to Repurchase Shares Mgmt For TNA N/A 12 Appointment of Auditor Mgmt For TNA N/A 13 Stock Option Plan Mgmt For TNA N/A 14 Employee Share Purchase Plan Mgmt For TNA N/A 15 Waiver of Public Offer Requirement Mgmt For TNA N/A ASML Holding N.V. Ticker Security ID: Meeting Date Meeting Status ASML CINS N07059178 03/24/2010 Voted Meeting Type Country of Trade Annual Netherlands Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Non-Voting Agenda Item N/A N/A N/A N/A 3 Non-Voting Agenda Item N/A N/A N/A N/A 4 Accounts and Reports Mgmt For For For 5 Ratification of Management Board Mgmt For For For Acts 6 Ratification of Supervisory Board Mgmt For For For Acts 7 Non-Voting Agenda Item N/A N/A N/A N/A 8 Allocation of Profits/Dividends Mgmt For For For 9 Non-Voting Agenda Item N/A N/A N/A N/A 10 Amendment to Compensation Mgmt For For For Policy 11 Performance Share Grants to Mgmt For For For Management Board (Revised Compensation Policy) 12 Performance Share Grants (Current Mgmt For Abstain Against Compensation Policy) 13 Performance Stock Options Mgmt For Abstain Against (Current Compensation Policy) 14 Stock Option Grants to Employees Mgmt For For For 15 Non-Voting Agenda Item N/A N/A N/A N/A 16 Non-Voting Agenda Item N/A N/A N/A N/A 17 Non-Voting Agenda Item N/A N/A N/A N/A 18 Authority to Issue Shares w/ Mgmt For For For Preemptive Rights 19 Authority to Issue Shares w/o Mgmt For For For Preemptive Rights 20 Authority to Issue Shares w/ Mgmt For For For Preemptive Rights 21 Authority to Issue Shares w/o Mgmt For For For Preemptive Rights 22 Authority to Repurchase Shares Mgmt For For For 23 Authority to Cancel Shares Mgmt For For For 24 Authority to Cancel Additional Mgmt For For For Shares 25 Non-Voting Agenda Item N/A N/A N/A N/A 26 Non-Voting Agenda Item N/A N/A N/A N/A Astellas Pharma Inc. Ticker Security ID: Meeting Date Meeting Status 4503 CINS J03393105 06/23/2010 Voted Meeting Type Country of Trade Annual Japan Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Allocation of Profits/Dividends Mgmt For For For 3 Amendments to Articles Mgmt For For For 4 Elect Tohichi Takenaka Mgmt For For For 5 Elect Masafumi Nogimori Mgmt For For For 6 Elect Yasuo Ishii Mgmt For For For 7 Elect Takao Saruta Mgmt For For For 8 Elect Shiroh Yasutake Mgmt For For For 9 Elect Yasuyuki Takai Mgmt For For For 10 Elect Kanoko Ohishi Mgmt For For For 11 Elect Yukiko Kuroda Mgmt For For For 12 Bonus Mgmt For For For 13 Stock Option Plan Mgmt For Against Against AXA Ticker Security ID: Meeting Date Meeting Status AXA CINS F06106102 04/29/2010 Voted Meeting Type Country of Trade Mix France Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Non-Voting Meeting Note N/A N/A N/A N/A 3 Non-Voting Meeting Note N/A N/A N/A N/A 4 Accounts and Reports Mgmt For For For 5 Consolidated Accounts and Reports Mgmt For For For 6 Allocation of Profits/Dividends Mgmt For For For 7 Related Party Transactions Mgmt For For For 8 Supplementary Retirement Benefits Mgmt For For For (Henri de Castries, Denis Duverne and Francois Pierson) 9 Severance Package and Retirement Mgmt For For For Benefits (Henri de Castries) 10 Severance Package and Retirement Mgmt For Abstain Against Benefits (Denis Duverne) 11 Elect Norbert Dentressangle Mgmt For Abstain Against 12 Appointment of Auditor (Mazars) Mgmt For For For 13 Appointment of Alternate Auditor Mgmt For For For (Jean-Brice de Turkheim) 14 Authority to Repurchase Shares Mgmt For For For 15 Authority to Issue Shares and/or Mgmt For For For Convertible Securities Under Employee Savings Plan 16 Authority to Issue Shares w/o Mgmt For For For Preemptive Rights for the Benefit of Overseas Employees 17 Authority to Cancel Shares and Mgmt For For For Reduce Capital 18 Amendment to Governing Structure; Mgmt For For For Correlative Amendment of Articles 19 Amendments to Articles 7, 8 and 10 Mgmt For For For 20 Elect Henri de Castries Mgmt For Against Against 21 Elect Denis Duverne Mgmt For Against Against 22 Elect Jacques d'Armand de Mgmt For Against Against Chateauvieux 23 Elect Norbert Dentressangle Mgmt For Against Against 24 Elect Jean-Martin Folz Mgmt For Against Against 25 Elect Anthony Hamilton Mgmt For Against Against 26 Elect Francois Martineau Mgmt For Against Against 27 Elect Giuseppe Mussari Mgmt For Against Against 28 Elect Ramon de Oliveira Mgmt For Against Against 29 Elect Michel Pebereau Mgmt For Against Against 30 Elect Dominique Reiniche Mgmt For Against Against 31 Elect Ezra Suleiman Mgmt For Against Against 32 Elect Isabelle Kocher Mgmt For Against Against 33 Elect Lee Suet Fern Mgmt For Against Against 34 Elect Wendy Cooper ShrHldr For For For 35 Elect John Coultrap ShrHldr Against Against For 36 Elect Paul Geiersbach ShrHldr Against Against For 37 Elect Sebastien Herzog ShrHldr Against Against For 38 Elect Rodney Koch ShrHldr Against Against For 39 Elect Jason Steinberg ShrHldr Against Against For 40 Directors' Fees Mgmt For For For 41 Authority to Carry Out Formalities Mgmt For For For 42 Non-Voting Meeting Note N/A N/A N/A N/A BAE Systems PLC Ticker Security ID: Meeting Date Meeting Status BA CINS G06940103 05/05/2010 Voted Meeting Type Country of Trade Annual United Kingdom Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Accounts and Reports Mgmt For For For 2 Directors' Remuneration Report Mgmt For For For 3 Allocation of Profits/Dividends Mgmt For For For 4 Elect Michael Hartnall Mgmt For Against Against 5 Elect Peter Mason Mgmt For Against Against 6 Elect Richard Olver Mgmt For Against Against 7 Elect Paul Anderson Mgmt For Against Against 8 Elect Linda Hudson Mgmt For Against Against 9 Elect Nicholas Rose Mgmt For Against Against 10 Appointment of Auditor Mgmt For For For 11 Authority to Set Auditor's Fees Mgmt For For For 12 Authorisation of Political Donations Mgmt For For For 13 Authority to Issue Shares w/ Mgmt For For For Preemptive Rights 14 Authority to Issue Shares w/o Mgmt For For For Preemptive Rights 15 Authority to Repurchase Shares Mgmt For For For 16 Adoption of New Articles Mgmt For For For 17 Authority to Set General Meeting Mgmt For Against Against Notice Period at 14 Days Banco Bilbao Vizcaya Argentaria S.A. Ticker Security ID: Meeting Date Meeting Status BBVA CINS E11805103 03/11/2010 Voted Meeting Type Country of Trade Annual Spain Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Accounts and Reports; Allocation of Mgmt For For For Profits/Dividends; Ratification of Board Acts 3 Elect Francisco Gonzalez Mgmt For Against Against Rodriguez 4 Elect Angel Cano Fernandez Mgmt For Against Against 5 Elect Ramon Bustamante y de la Mgmt For Against Against Mora 6 Elect Ignacio Ferrero Jordi Mgmt For Against Against 7 Authority to Repurchase Shares Mgmt For For For 8 Bi-Annual Share Incentive Plan Mgmt For Abstain Against 9 Appointment of Auditor Mgmt For For For 10 Authority to Carry Out Formalities Mgmt For For For 11 Non-Voting Meeting Note N/A N/A N/A N/A Banco Santander S.A. Ticker Security ID: Meeting Date Meeting Status SAN CINS E19790109 06/11/2010 Voted Meeting Type Country of Trade Annual Spain Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Accounts and Reports; Ratification Mgmt For For For of Board Acts 3 Allocation of Profits/Dividends Mgmt For For For 4 Elect Angel Jado Becerro de Mgmt For Against Against Bengoa 5 Elect Francisco Javier Botin-Sanz Mgmt For Against Against de Sautuola y O'Shea 6 Elect Isabel Tocino Biscarolasaga Mgmt For Against Against 7 Elect Fernando de Asua Alvarez Mgmt For Against Against 8 Elect Alfredo Saenz Abad Mgmt For Against Against 9 Appointment of Auditor Mgmt For For For 10 Authority to Repurchase Shares Mgmt For For For 11 Authority to Issue Shares w/ Mgmt For Against Against Preemptive Rights 12 Authority to Issue Script Dividend Mgmt For For For 13 Non-Voting Agenda Item N/A N/A N/A N/A 14 Authority to Issue Script Dividend Mgmt For For For 15 Non-Voting Agenda Item N/A N/A N/A N/A 16 Authority to Issue Convertible and Mgmt For For For Non-Convertible Debt Instruments 17 Long-Term Incentive Plan Mgmt For For For 18 UK Employee Stock Purchase Plan Mgmt For For For 19 Authority to Carry Out Formalities Mgmt For For For 20 Remuneration Report Mgmt For For For Barclays PLC Ticker Security ID: Meeting Date Meeting Status BARC CINS G08036124 04/30/2010 Voted Meeting Type Country of Trade Annual United Kingdom Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Accounts and Reports Mgmt For For For 2 Directors' Remuneration Report Mgmt For For For 3 Elect Reuben Jeffrey III Mgmt For Against Against 4 Elect Marcus Agius Mgmt For Against Against 5 Elect David Booth Mgmt For Against Against 6 Elect Sir Richard Broadbent Mgmt For Against Against 7 Elect Sir Michael Rake Mgmt For Against Against 8 Elect Sir Andrew Likierman Mgmt For Against Against 9 Elect Christopher Lucas Mgmt For Against Against 10 Appointment of Auditor Mgmt For For For 11 Authority to Set Auditor's Fees Mgmt For For For 12 Authorisation of Political Donations Mgmt For For For 13 Authority to Issue Shares w/ Mgmt For For For Preemptive Rights 14 Authority to Issue Shares w/o Mgmt For For For Preemptive Rights 15 Authority to Repurchase Shares Mgmt For For For 16 Authority to Set General Meeting Mgmt For Against Against Notice Period at 14 Days 17 Adoption of New Articles Mgmt For For For 18 Approval of SAYE Sharesave Plan Mgmt For For For BG Group PLC Ticker Security ID: Meeting Date Meeting Status BG CINS G1245Z108 05/12/2010 Voted Meeting Type Country of Trade Annual United Kingdom Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Accounts and Reports Mgmt For For For 2 Directors' Remuneration Report Mgmt For For For 3 Allocation of Profits/Dividends Mgmt For For For 4 Elect Mark Seligman Mgmt For Against Against 5 Elect Peter Backhouse Mgmt For Against Against 6 Elect Lord Colin Sharman of Mgmt For Against Against Redlynch 7 Elect Philippe Varin Mgmt For Against Against 8 Appointment of Auditor Mgmt For For For 9 Authority to Set Auditor's Fees Mgmt For For For 10 Authorisation of Political Donations Mgmt For For For 11 Authority to Issue Shares w/ Mgmt For For For Preemptive Rights 12 Authority to Issue Shares w/o Mgmt For For For Preemptive Rights 13 Authority to Repurchase Shares Mgmt For For For 14 Authority to Set General Meeting Mgmt For Against Against Notice Period at 14 Days 15 Adoption of New Articles Mgmt For For For BHP Billiton PLC Ticker Security ID: Meeting Date Meeting Status BLT CINS G10877101 10/29/2009 Voted Meeting Type Country of Trade Annual United Kingdom Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Accounts and Reports (BHP Billiton Mgmt For For For PLC and BHP Billiton Limited) 2 Elect Carlos Cordeiro (BHP Billiton Mgmt For For For PLC and BHP Billiton Limited) 3 Elect David Crawford (BHP Billiton Mgmt For For For PLC and BHP Billiton Limited) 4 Elect Gail de Planque (BHP Billiton Mgmt For For For PLC and BHP Billiton Limited) 5 Elect Marius Kloppers (BHP Billiton Mgmt For For For PLC and BHP Billiton Limited) 6 Elect Don Argus (BHP Billiton PLC Mgmt For For For and BHP Billiton Limited) 7 Elect Wayne Murdy (BHP Billiton Mgmt For For For PLC and BHP Billiton Limited) 8 Appointment of Auditor and Mgmt For For For Authority to Set Fees (BHP Billiton PLC) 9 Authority to Issue Shares w/ Mgmt For For For Preemptive Rights (BHP Billiton PLC) 10 Authority to Issue Shares w/o Mgmt For For For Preemptive Rights (BHP Billiton PLC) 11 Authority to Repurchase Shares Mgmt For For For (BHP Billiton PLC) 12 Reduction of Issued Share Capital Mgmt For For For (April 30, 2010) 13 Reduction of Issued Share Capital Mgmt For For For (June 17, 2010) 14 Reduction of Issued Share Capital Mgmt For For For (September 15, 2010) 15 Reduction of Issued Share Capital Mgmt For For For (November 11, 2010) 16 Directors' Remuneration Report Mgmt For For For 17 Equity Grant - Marius Kloppers Mgmt For For For 18 Non-Voting Meeting Note N/A N/A N/A N/A 19 Non-Voting Meeting Note N/A N/A N/A N/A Bluescope Steel Limited Ticker Security ID: Meeting Date Meeting Status BSL CINS Q1415L102 11/12/2009 Voted Meeting Type Country of Trade Annual Australia Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Non-Voting Agenda Item N/A N/A N/A N/A 3 Remuneration Report Mgmt For For For 4 Re-elect Kevin McCann Mgmt For For For 5 Re-elect Daniel Grollo Mgmt For For For 6 Elect Kenneth Dean Mgmt For For For 7 Equity Grant (MD/CEO Paul Mgmt For For For O'Malley) BNP Paribas Ticker Security ID: Meeting Date Meeting Status BNP CINS F1058Q238 05/12/2010 Voted Meeting Type Country of Trade Mix France Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Non-Voting Meeting Note N/A N/A N/A N/A 3 Non-Voting Meeting Note N/A N/A N/A N/A 4 Consolidated Accounts and Reports Mgmt For For For 5 Accounts and Reports Mgmt For For For 6 Allocation of Profits/Dividends; Mgmt For For For Form of Dividend Payment 7 Related Party Transactions Mgmt For For For 8 Authority to Repurchase Shares Mgmt For For For 9 Elect Louis Schweitzer Mgmt For Against Against 10 Elect Michel Tilmant Mgmt For Against Against 11 Elect Emiel Van Broekhoven Mgmt For Against Against 12 Elect Meglena Kuneva Mgmt For Against Against 13 Elect Jean-Laurent Bonnafe Mgmt For Against Against 14 Directors' Fees Mgmt For For For 15 Authority to Issue Shares and/or Mgmt For For For Convertible Securities w/ Preemptive Rights; Authority to Issue Debt Instruments 16 Authority to Issue Shares and/or Mgmt For For For Convertible Securities w/o Preemptive Rights; Authority to Issue Debt Instruments 17 Authority to Increase Capital in Mgmt For For For Case of Exchange Offer 18 Authority to Increase Capital in Mgmt For For For Consideration for Contributions in Kind 19 Global Dilution Ceiling on Increases Mgmt For For For in Capital w/o Preemptive Rights 20 Authority to Increase Capital Mgmt For For For Through Capitalizations 21 Global Dilution Ceiling on Increases Mgmt For For For in Capital w/ or w/out Preemptive Rights 22 Authority to Issue Shares Under Mgmt For For For Employee Savings Plan 23 Authority to Cancel Shares and Mgmt For For For Reduce Capital 24 Merger by Absorption of Fortis Mgmt For For For Banque France 25 Amendments to Articles Related to Mgmt For For For the Repurchase of Preferred Shares 26 Authority to Carry Out Formalities Mgmt For For For BP PLC Ticker Security ID: Meeting Date Meeting Status BP CINS G12793108 04/15/2010 Voted Meeting Type Country of Trade Annual United Kingdom Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Accounts and Reports Mgmt For For For 2 Directors' Remuneration Report Mgmt For For For 3 Elect Paul Anderson Mgmt For Against Against 4 Elect Antony Burgmans Mgmt For Against Against 5 Elect Cynthia Carroll Mgmt For Against Against 6 Elect Sir William Castell Mgmt For Against Against 7 Elect Iain Conn Mgmt For Against Against 8 Elect George David Mgmt For Against Against 9 Elect Ian Davis Mgmt For Against Against 10 Elect Robert Dudley Mgmt For Against Against 11 Elect Douglas Flint Mgmt For Against Against 12 Elect Byron Grote Mgmt For Against Against 13 Elect Anthony Hayward Mgmt For Against Against 14 Elect Andrew Inglis Mgmt For Against Against 15 Elect DeAnne Julius Mgmt For Against Against 16 Elect Carl-Henric Svanberg Mgmt For Against Against 17 Appointment of Auditor and Mgmt For For For Authority to Set Fees 18 Adoption of New Articles Mgmt For For For 19 Authority to Repurchase Shares Mgmt For For For 20 Authority to Issue Shares w/ Mgmt For For For Preemptive Rights 21 Authority to Issue Shares w/o Mgmt For For For Preemptive Rights 22 Authority to Set General Meeting Mgmt For Against Against Notice Period at 14 Days 23 Renewal of Executive Directors' Mgmt For Abstain Against Incentive Plan 24 Scrip Dividend Mgmt For For For 25 Shareholder Proposal Regarding ShrHldr Against Against For Report on Sunrise SAGD Project 26 Non-Voting Meeting Note N/A N/A N/A N/A 27 Non-Voting Meeting Note N/A N/A N/A N/A 28 Non-Voting Meeting Note N/A N/A N/A N/A 29 Non-Voting Meeting Note N/A N/A N/A N/A 30 Non-Voting Meeting Note N/A N/A N/A N/A 31 Non-Voting Meeting Note N/A N/A N/A N/A 32 Non-Voting Meeting Note N/A N/A N/A N/A BT Group PLC Ticker Security ID: Meeting Date Meeting Status BT.A CINS G16612106 07/15/2009 Voted Meeting Type Country of Trade Annual United Kingdom Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Accounts and Reports Mgmt For For For 2 Directors' Remuneration Report Mgmt For For For 3 Allocation of Profits/Dividends Mgmt For For For 4 Elect Clayton Brendish Mgmt For Against Against 5 Elect Phil Hodkinson Mgmt For Against Against 6 Elect Tony Chanmugam Mgmt For Against Against 7 Appointment of Auditor Mgmt For For For 8 Authority to Set Auditor's Fees Mgmt For For For 9 Authority to Issue Shares w/ Mgmt For Against Against Preemptive Rights 10 Authority to Issue Shares w/o Mgmt For For For Preemptive Rights 11 Authority to Repurchase Shares Mgmt For For For 12 Adoption of New Articles Mgmt For Against Against 13 Authority to Set General Meeting Mgmt For Against Against Notice Period at 14 Days 14 EU Political Donations Mgmt For For For Cairn Energy PLC Ticker Security ID: Meeting Date Meeting Status CNE CINS G17528251 05/20/2010 Voted Meeting Type Country of Trade Annual United Kingdom Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Accounts and Reports Mgmt For For For 2 Directors' Remuneration Report Mgmt For For For 3 Appointment of Auditor and Mgmt For For For Authority to Set Fees 4 Elect Malcolm Thoms Mgmt For Against Against 5 Elect Jann Brown Mgmt For Against Against 6 Elect Simon Thomson Mgmt For Against Against 7 Authority to Issue Shares w/ Mgmt For For For Preemptive Rights 8 Authority to Issue Shares w/o Mgmt For For For Preemptive Rights 9 Authority to Repurchase Shares Mgmt For For For 10 Adoption of New Articles Mgmt For Against Against 11 Authority to Set General Meeting Mgmt For Against Against Notice Period at 14 Days Cairn Energy PLC Ticker Security ID: Meeting Date Meeting Status CNE CINS G17528236 12/21/2009 Voted Meeting Type Country of Trade Special United Kingdom Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Share Subdivision Mgmt For For For 2 Authority to Repurchase Shares Mgmt For For For 3 Conversion of Awards Under Long Mgmt For For For Term Incentive Plan 4 Conversion of Awards Under Share Mgmt For For For Option Plan China National Materials Company Limited Ticker Security ID: Meeting Date Meeting Status 1893 CINS Y15048104 06/01/2010 Voted Meeting Type Country of Trade Annual China Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Directors' Report Mgmt For For For 3 Supervisors' Report Mgmt For For For 4 Financial Statements Mgmt For For For 5 Allocation of Final Dividend Mgmt For For For 6 Amendments to Articles Mgmt For For For 7 Authority to Issue Unlisted and H Mgmt For For For Shares w/o Preemptive Rights 8 Non-Voting Agenda Item N/A N/A N/A N/A 9 Non-Voting Agenda Item N/A N/A N/A N/A China National Materials Company Limited Ticker Security ID: Meeting Date Meeting Status 1893 CINS Y15048104 08/25/2009 Voted Meeting Type Country of Trade Special China Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Authority to Issue Interim Notes Mgmt For For For 3 Ratification of Board Acts Mgmt For For For China National Materials Company Limited Ticker Security ID: Meeting Date Meeting Status 1893 CINS Y15048104 11/13/2009 Voted Meeting Type Country of Trade Special China Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Private Placement Mgmt For For For 3 Private Placement Mgmt For For For 4 Private Placement Mgmt For For For 5 Private Placement Mgmt For For For 6 Non-Voting Meeting Note N/A N/A N/A N/A China National Materials Company Limited Ticker Security ID: Meeting Date Meeting Status 1893 CINS Y15048104 12/24/2009 Voted Meeting Type Country of Trade Special China Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Amendments to Articles Mgmt For For For 3 Amendments to Article 1-2 Mgmt For For For 4 Amendments to Article 3 Mgmt For For For 5 Amendments to Article 10 Mgmt For For For 6 Amendments to Article 69 Mgmt For For For 7 Amendments to Article 97 Mgmt For For For 8 Amendments to Article 101-1(6) and Mgmt For For For 101-2 9 Amendments to Article 103-2 Mgmt For For For 10 Amendments to Article 157 Mgmt For For For 11 Elect LI Xinhua Mgmt For Against Against 12 Elect TONG Anyan Mgmt For Against Against 13 Elect SHI Chungui Mgmt For Against Against 14 Elect LU Zhengfei Mgmt For Against Against 15 Elect WANG Shimin Mgmt For Against Against Christian Dior SA Ticker Security ID: Meeting Date Meeting Status CDI CINS F26334106 04/15/2010 Voted Meeting Type Country of Trade Mix France Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Non-Voting Meeting Note N/A N/A N/A N/A 3 Non-Voting Meeting Note N/A N/A N/A N/A 4 Accounts and Reports Mgmt For For For 5 Consolidated Accounts and Reports Mgmt For For For 6 Related Party Transactions Mgmt For For For 7 Allocation of Profits/Dividends Mgmt For For For 8 Elect Renaud Donnedieu de Vabres Mgmt For Against Against 9 Elect Eric Guerlain Mgmt For Against Against 10 Elect Christian de Labriffe Mgmt For Against Against 11 Elect Segolene Gallienne Mgmt For Against Against 12 Authority to Repurchase Shares Mgmt For For For 13 Authority to Cancel Shares and Mgmt For For For Reduce Capital 14 Non-Voting Meeting Note N/A N/A N/A N/A Companhia Brasileira de Meios de Pagamento Ticker Security ID: Meeting Date Meeting Status VNET3 CINS P3063Y106 12/14/2009 Voted Meeting Type Country of Trade Special Brazil Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Change of Company Name Mgmt For For For 3 Election of Supervisory Council Mgmt For Against Against 4 Non-Voting Meeting Note N/A N/A N/A N/A 5 Non-Voting Meeting Note N/A N/A N/A N/A Compass Group PLC Ticker Security ID: Meeting Date Meeting Status CPG CINS G23296182 02/05/2010 Voted Meeting Type Country of Trade Annual United Kingdom Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Accounts and Reports Mgmt For For For 2 Directors' Remuneration Report Mgmt For For For 3 Allocation of Profits/Dividends Mgmt For For For 4 Elect Don Robert Mgmt For For For 5 Elect Gary Green Mgmt For For For 6 Elect Sir Ian Robinson Mgmt For For For 7 Elect Steve Lucas Mgmt For For For 8 Appointment of Auditor Mgmt For For For 9 Authority to Set Auditor's Fees Mgmt For For For 10 Authority to Issue Shares w/ Mgmt For For For Preemptive Rights 11 Authority to Issue Shares w/o Mgmt For For For Preemptive Rights 12 Authority to Repurchase Shares Mgmt For For For 13 Long Term Incentive Plan 2010 Mgmt For For For 14 Share Option Plan 2010 Mgmt For For For 15 EU Political Donations Mgmt For For For 16 Authority to Set General Meeting Mgmt For For For Notice Period at 14 Days CREDIT SUISSE GROUP Ticker Security ID: Meeting Date Meeting Status CSGN CINS H3698D419 04/30/2010 Take No Action Meeting Type Country of Trade Annual Switzerland Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Non-Voting Meeting Note N/A N/A N/A N/A 3 Non-Voting Agenda Item N/A N/A N/A N/A 4 Remuneration Report Mgmt For TNA N/A 5 Accounts and Reports Mgmt For TNA N/A 6 Ratification of Board and Mgmt For TNA N/A Management Acts 7 Allocation of Profits/Dividends Mgmt For TNA N/A 8 Amendments to Articles Mgmt For TNA N/A 9 Elect Noreen Doyle Mgmt For TNA N/A 10 Elect Aziz Syriani Mgmt For TNA N/A 11 Elect David Syz Mgmt For TNA N/A 12 Elect Peter Weibel Mgmt For TNA N/A 13 Elect Jassim bin Hamad J.J. Al Mgmt For TNA N/A Thani 14 Elect Robert Benmosche Mgmt For TNA N/A 15 Appointment of Auditor Mgmt For TNA N/A 16 Appointment of Special Auditor Mgmt For TNA N/A 17 Transaction of Other Business Mgmt For TNA N/A DBS Group Holdings Ltd Ticker Security ID: Meeting Date Meeting Status D05 CINS Y20246107 04/30/2010 Voted Meeting Type Country of Trade Annual Singapore Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Accounts and Reports Mgmt For For For 2 Allocation of Profits/Dividends Mgmt For For For 3 Directors' Fees Mgmt For For For 4 Special Remuneration for KOH Mgmt For For For Boon Hwee 5 Appointment of Auditor and Mgmt For For For Authority to Set Fees 6 Elect ANG Kong Hua Mgmt For Against Against 7 Elect John Ross Mgmt For Against Against 8 Elect KWA Chong Seng Mgmt For Against Against 9 Elect Ambat Ravi Shankar Menon Mgmt For Against Against 10 Elect Piyush Gupta Mgmt For Against Against 11 Elect Peter SEAH Lim Huat Mgmt For Against Against 12 Elect Andrew Buxton Mgmt For Against Against 13 Authority to Grant Awards and Issue Mgmt For For For Shares under Employee Incentive Plans 14 Authority to Issue Shares w/ or w/o Mgmt For For For Preemptive Rights 15 Authority to Issue Shares under the Mgmt For For For DBSH Scrip Dividend Scheme DBS Group Holdings Ltd Ticker Security ID: Meeting Date Meeting Status D05 CINS Y20246107 04/30/2010 Voted Meeting Type Country of Trade Special Singapore Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Authority to Repurchase Shares Mgmt For For For Deutsche Post AG Ticker Security ID: Meeting Date Meeting Status DPW CINS D19225107 04/28/2010 Voted Meeting Type Country of Trade Annual Germany Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Non-Voting Meeting Note N/A N/A N/A N/A 3 Non-Voting Agenda Item N/A N/A N/A N/A 4 Allocation of Profits/Dividends Mgmt For For For 5 Ratification of Management Board Mgmt For For For Acts 6 Ratification of Supervisory Board Mgmt For For For Acts 7 Appointment of Auditor Mgmt For For For 8 Authority to Repurchase Shares Mgmt For For For 9 Authority to Repurchase Shares Mgmt For For For Using Equity Derivatives 10 Compensation Policy Mgmt For For For 11 Elect Roland Oetker Mgmt For For For 12 Supervisory Board Members' Fees Mgmt For For For 13 Amendments to Articles Mgmt For For For 14 Non-Voting Meeting Note N/A N/A N/A N/A DNB Nor ASA Ticker Security ID: Meeting Date Meeting Status DNBNOR CINS R1812S105 04/27/2010 Take No Action Meeting Type Country of Trade Annual Norway Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Non-Voting Meeting Note N/A N/A N/A N/A 3 Opening of Meeting Mgmt For TNA N/A 4 Meeting Notice and Agenda Mgmt For TNA N/A 5 Election of Individuals to Check Mgmt For TNA N/A Minutes 6 Fees for Governing Bodies Mgmt For TNA N/A 7 Authority to Set Auditor's Fees Mgmt For TNA N/A 8 Accounts and Reports; Allocation of Mgmt For TNA N/A Profits/Dividends 9 Election of Corporate Assembly Mgmt For TNA N/A 10 Election of Nominating Committee Mgmt For TNA N/A 11 Authority to Repurchase Shares Mgmt For TNA N/A 12 Compensation Guidelines Mgmt For TNA N/A 13 Shareholder Proposal Regarding ShrHldr N/A TNA N/A Board Issue 14 Shareholder Proposal Regarding ShrHldr N/A TNA N/A Improving Independence of Governing Bodies 15 Shareholder Proposal Regarding ShrHldr N/A TNA N/A General Meeting 16 Shareholder Proposal Regarding ShrHldr N/A TNA N/A Risk Management 17 Non-Voting Meeting Note N/A N/A N/A N/A DNB Nor ASA Ticker Security ID: Meeting Date Meeting Status DNBNOR CINS R1812S105 11/19/2009 Take No Action Meeting Type Country of Trade Special Norway Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Non-Voting Meeting Note N/A N/A N/A N/A 3 Opening of Meeting Mgmt For TNA N/A 4 Meeting Notice and Agenda Mgmt For TNA N/A 5 Election of an Individual to Check Mgmt For TNA N/A Minutes 6 Issuance of Shares w/ Preemptive Mgmt For TNA N/A Rights 7 Amendments to Articles Mgmt For TNA N/A 8 Non-Voting Meeting Note N/A N/A N/A N/A Dongfeng Motor Group Company Limited Ticker Security ID: Meeting Date Meeting Status 0489 CINS Y21042109 06/18/2010 Voted Meeting Type Country of Trade Annual China Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Non-Voting Meeting Note N/A N/A N/A N/A 3 Directors' Report Mgmt For For For 4 Supervisors' Report Mgmt For For For 5 Accounts and Reports Mgmt For For For 6 Allocation of Profits/Dividends Mgmt For For For 7 Authority to Distribute Interim Mgmt For For For Dividend 8 Appointment of Auditor and Mgmt For For For Authority to Set Fees 9 Directors' and Supervisors' Fees Mgmt For For For 10 Authority to Issue Domestic and H Mgmt For For For Shares w/o Preemptive Rights DP World Ltd (aka Galaxy Investments Limited) Ticker Security ID: Meeting Date Meeting Status DPW CINS M2851H104 04/26/2010 Voted Meeting Type Country of Trade Annual United Arab Emirates Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Accounts and Reports Mgmt For For For 2 Allocation of Profits/Dividends Mgmt For For For 3 Elect Cho Ying Davy Ho Mgmt For Against Against 4 Elect Mohammed Sharaf Mgmt For Against Against 5 Elect Yuvraj Narayan Mgmt For Against Against 6 Appointment of Auditor Mgmt For For For 7 Authority to Set Auditor's Fees Mgmt For For For 8 Authority to Repurchase Shares Mgmt For For For 9 Authority to Issue Shares w/ Mgmt For For For Preemptive Rights 10 Authority to Issue Shares w/o Mgmt For For For Preemptive Rights 11 Non-Voting Agenda Item N/A N/A N/A N/A 12 Authority to Reduce Share Capital Mgmt For For For 13 Adoption of New Articles Mgmt For For For ENDESA SA Ticker Security ID: Meeting Date Meeting Status ELE CINS E41222113 06/21/2010 Voted Meeting Type Country of Trade Special Spain Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Accounts Mgmt For For For 3 Reports Mgmt For For For 4 Ratification of Board Acts Mgmt For For For 5 Allocation of Profits/Dividends Mgmt For For For 6 Authority to Issue Convertible Mgmt For For For Securities 7 Authority to Repurchase Shares Mgmt For For For 8 Report on Amendments to Board of Mgmt N/A For N/A Directors' Regulations 9 Authority to Carry Out Formalities Mgmt For For For ENDESA SA Ticker Security ID: Meeting Date Meeting Status ELE CINS E41222113 12/14/2009 Voted Meeting Type Country of Trade Special Spain Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Amend Article 7 Mgmt For For For 2 Amend Article 9 Mgmt For For For 3 Amend Article 15 Mgmt For For For 4 Amend Article 22 Mgmt For For For 5 Amend Article 27 Mgmt For For For 6 Amend Article 28 Mgmt For For For 7 Amend Article 37 Mgmt For For For 8 Amend Article 43 Mgmt For For For 9 Amend Article 45 Mgmt For For For 10 Amend Article 51 Mgmt For For For 11 Amend Article 52 Mgmt For For For 12 Amend Article 53 Mgmt For For For 13 Amend Article 54 Mgmt For For For 14 Amend Preamble of General Mgmt For For For Meeting Regulations 15 Amend Article 6 of General Meeting Mgmt For For For Regulations 16 Amend Article 8 of General Meeting Mgmt For For For Regulations 17 Amend Article 10 of General Mgmt For For For Meeting Regulations 18 Amend Article 11 of General Mgmt For For For Meeting Regulations 19 Amend Article 20 of General Mgmt For For For Meeting Regulations 20 Amend Article 20bis of General Mgmt For For For Meeting Regulations 21 Tax Regime Mgmt For For For 22 Ratification of the Co-Option of Mgmt For For For Gianluca Comin 23 Authority to Carry Out Formalities Mgmt For For For 24 Non-Voting Meeting Note N/A N/A N/A N/A 25 Non-Voting Meeting Note N/A N/A N/A N/A Esprit Holdings Ltd. Ticker Security ID: Meeting Date Meeting Status 0330 CINS G3122U145 12/10/2009 Voted Meeting Type Country of Trade Annual Bermuda Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Accounts and Reports Mgmt For For For 3 Allocation of Final Dividends Mgmt For For For 4 Allocation of Special Dividends Mgmt For For For 5 Elect Heinz Jurgen Krogner- Mgmt For For For Kornalik 6 Elect Jurgen Alfred Rudolf Friedrich Mgmt For For For 7 Elect Ronald van der Vis Mgmt For For For 8 Elect CHEW Fook Aun Mgmt For For For 9 Elect Francesco Trapani Mgmt For For For 10 Directors' Fees Mgmt For For For 11 Appointment of Auditor and Mgmt For For For Authority to Set Fees 12 Authority to Repurchase Shares Mgmt For For For 13 Authority to Issue Shares w/o Mgmt For For For Preemptive Rights 14 Adoption of New Share Option Mgmt For For For Scheme and Termination of 2001 Share Option Scheme Eurasian Natural Resources Corporation PLC Ticker Security ID: Meeting Date Meeting Status ENRC CINS G3215M109 06/09/2010 Voted Meeting Type Country of Trade Annual United Kingdom Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Accounts and Reports Mgmt For For For 2 Allocation of Profits/Dividends Mgmt For For For 3 Directors' Remuneration Report Mgmt For For For 4 Elect Felix Vulis Mgmt For For For 5 Elect Zaure Zaurbekova Mgmt For For For 6 Elect Dieter Ameling Mgmt For For For 7 Elect Johannes Sittard Mgmt For For For 8 Elect Roderick Thomson Mgmt For For For 9 Elect Abdraman Yedilbayev Mgmt For For For 10 Appointment of Auditor Mgmt For For For 11 Authority to Set Auditor's Fees Mgmt For For For 12 Authority to Issue Shares w/ Mgmt For For For Preemptive Rights 13 Authority to Issue Shares w/o Mgmt For For For Preemptive Rights 14 Authority to Repurchase Shares Mgmt For For For 15 Adoption of New Articles Mgmt For For For 16 Authority to Set General Meeting Mgmt For Against Against Notice Period at 14 Days First Solar, Inc. Ticker Security ID: Meeting Date Meeting Status FSLR CUSIP 336433107 06/01/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Michael Ahearn Mgmt For For For 1.2 Elect Robert Gillette Mgmt For For For 1.3 Elect Craig Kennedy Mgmt For For For 1.4 Elect James Nolan Mgmt For For For 1.5 Elect William Post Mgmt For For For 1.6 Elect J. Thomas Presby Mgmt For For For 1.7 Elect Paul Stebbins Mgmt For For For 1.8 Elect Michael Sweeney Mgmt For For For 1.9 Elect Jose Villarreal Mgmt For For For 2 2010 Omnibus Incentive Mgmt For For For Compensation Plan 3 Associate Stock Purchase Plan Mgmt For For For 4 Ratification of Auditor Mgmt For For For Fujitsu Limited Ticker Security ID: Meeting Date Meeting Status 6702 CINS J15708159 06/21/2010 Voted Meeting Type Country of Trade Annual Japan Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Elect Michiyoshi Mazuka Mgmt For For For 3 Elect Hiroshi Ohura Mgmt For For For 4 Elect Haruo Itoh Mgmt For For For 5 Elect Masami Yamamoto Mgmt For For For 6 Elect Kazuo Ishida Mgmt For For For 7 Elect Masami Fujita Mgmt For For For 8 Elect Kazuhiko Katoh Mgmt For For For 9 Elect Masahiro Koezuka Mgmt For For For 10 Elect Yohko Ishikura Mgmt For For For 11 Elect Ryohsei Kokubun Mgmt For For For 12 Bonus Mgmt For For For Genesis Lease Limited Ticker Security ID: Meeting Date Meeting Status GLS CUSIP 37183T107 03/23/2010 Voted Meeting Type Country of Trade Special United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Approval of the Merger Mgmt For For For 2 Right to Adjourn Meeting Mgmt For For For GLAXOSMITHKLINE PLC Ticker Security ID: Meeting Date Meeting Status GSK CINS G3910J112 05/06/2010 Voted Meeting Type Country of Trade Annual United Kingdom Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Accounts and Reports Mgmt For For For 2 Directors' Remuneration Report Mgmt For For For 3 Elect Stephanie Burns Mgmt For Against Against 4 Elect Julian Heslop Mgmt For Against Against 5 Elect Sir Deryck Maughan Mgmt For Against Against 6 Elect Daniel Podolsky Mgmt For Against Against 7 Elect Sir Robert Wilson Mgmt For Against Against 8 Appointment of Auditor Mgmt For For For 9 Authority to Set Auditor's Fees Mgmt For For For 10 Authorisation of Political Donations Mgmt For For For 11 Authority to Issue Shares w/ Mgmt For For For Preemptive Rights 12 Authority to Issue Shares w/o Mgmt For For For Preemptive Rights 13 Authority to Repurchase Shares Mgmt For For For 14 Exemption from Statement of Mgmt For For For Senior Auditor's Name 15 Authority to Set General Meeting Mgmt For Against Against Notice Period at 14 Days 16 Adoption of New Articles Mgmt For For For Guangdong Investment Limited Ticker Security ID: Meeting Date Meeting Status 270 CINS Y2929L100 12/10/2009 Voted Meeting Type Country of Trade Special Hong Kong Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Approval of the Acquisition Mgmt For For For 3 Non-Voting Meeting Note N/A N/A N/A N/A Heidelbergcement AG Ticker Security ID: Meeting Date Meeting Status HEI CINS D31709104 05/06/2010 Voted Meeting Type Country of Trade Annual Germany Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Non-Voting Meeting Note N/A N/A N/A N/A 3 Non-Voting Agenda Item N/A N/A N/A N/A 4 Allocation of Profits/Dividends Mgmt For For For 5 Ratify Bernd Scheifele Mgmt For For For 6 Ratify Dominik von Achten Mgmt For For For 7 Ratify Daniel Gauthier Mgmt For For For 8 Ratify Andreas Kern Mgmt For For For 9 Ratify Lorenz Nager Mgmt For For For 10 Ratify Albert Scheuer Mgmt For For For 11 Ratify Fritz-Jurgen Heckmann Mgmt For For For 12 Ratify Heinz Schirmer Mgmt For For For 13 Ratify Heinz Schmitt Mgmt For For For 14 Ratify Theo Beermann Mgmt For For For 15 Ratify Robert Feiger Mgmt For For For 16 Ratify Veronika Fuss Mgmt For For For 17 Ratify Josef Heumann Mgmt For For For 18 Ratify Gerhard Hirth Mgmt For For For 19 Ratify Max Dietrich Kley Mgmt For For For 20 Ratify Hans Georg Kraut Mgmt For For For 21 Ratify Adolf Merckle Mgmt For For For 22 Ratify Ludwig Merckle Mgmt For For For 23 Ratify Tobias Merckle Mgmt For For For 24 Ratify Eduard Schleicher Mgmt For For For 25 Ratify Werner Schraeder Mgmt For For For 26 Ratify Frank-Dirk Steiniger Mgmt For For For 27 Appointment of Auditor Mgmt For For For 28 Increase in Authorized Capital I Mgmt For For For 29 Increase in Authorized Capital II Mgmt For For For 30 Authority to Issue Convertible Debt Mgmt For Against Against Instruments 31 Authority to Increase Conditional Mgmt For Against Against Capital 32 Compensation Policy Mgmt For Against Against 33 Elect Alan Murray Mgmt For For For 34 Elect Herbert Lutkestratkotter Mgmt For For For 35 Amendment Regarding Nominating Mgmt For For For Committee 36 Supervisory Board Members' Fees Mgmt For For For 37 Amend Article 16(1) Mgmt For For For 38 Amend Article 16(3); 16(4) Mgmt For For For 39 Amend Article 18(3) Mgmt For For For 40 Amend Article 11(2) Mgmt For For For Henkel AG & Co. KGaA Ticker Security ID: Meeting Date Meeting Status HEN3 CINS D32051126 04/19/2010 Voted Meeting Type Country of Trade Special Germany Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Non-Voting Meeting Note N/A N/A N/A N/A 3 Non-Voting Agenda Item N/A N/A N/A N/A 4 Increase in Authorized Capital Mgmt For For For Hon Hai Precision Industry Co. Ticker Security ID: Meeting Date Meeting Status 2317 CINS Y36861105 06/08/2010 Voted Meeting Type Country of Trade Annual Taiwan Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Non-Voting Agenda Item N/A N/A N/A N/A 3 Non-Voting Agenda Item N/A N/A N/A N/A 4 Non-Voting Agenda Item N/A N/A N/A N/A 5 Non-Voting Agenda Item N/A N/A N/A N/A 6 Non-Voting Agenda Item N/A N/A N/A N/A 7 Accounts and Reports Mgmt For For For 8 Allocation of Profits/Dividends Mgmt For For For 9 Authority to Increase Paid-in Capital Mgmt For For For 10 Authority to Issue Shares w/ or w/o Mgmt For For For Preemptive Rights 11 Amendments to Procedural Rules of Mgmt For For For Capital Loans 12 Amendments to Procedural Rules of Mgmt For For For Endorsements/Guarantees 13 Amendments to Articles Mgmt For For For 14 Election of Directors and Mgmt For Against Against Supervisors (Slate) 15 Non-Compete Restrictions for Mgmt For Against Against Directors 16 Extraordinary Motions Mgmt For Against Against 17 Non-Voting Meeting Note N/A N/A N/A N/A Industrial & Commercial Bank Of China Ticker Security ID: Meeting Date Meeting Status 1398 CINS ADPV10686 05/18/2010 Voted Meeting Type Country of Trade Annual China Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Non-Voting Meeting Note N/A N/A N/A N/A 3 Directors' Report Mgmt For For For 4 Supervisors' Report Mgmt For For For 5 Accounts and Reports Mgmt For For For 6 Allocation of Profits/Dividends Mgmt For For For 7 Appointment of Auditor and Mgmt For For For Authority to Set Fees 8 Capital Management Plan Mgmt For For For 9 Authority to Issue Shares w/o Mgmt For For For Preemptive Rights 10 Type of Securities Mgmt For For For 11 Issue Size Mgmt For For For 12 Nominal Value and Issue Price Mgmt For For For 13 Term Mgmt For For For 14 Interest Rate Mgmt For For For 15 Timing and Method of Interest Mgmt For For For Payment 16 Conversion Period Mgmt For For For 17 Method for Determining Number of Mgmt For For For Shares for Conversion 18 Determination and Adjustment of Mgmt For For For CB Conversion Price 19 Downward Adjustment to CB Mgmt For For For Conversion Price 20 Terms of Redemption Mgmt For For For 21 Terms of Sale Back Mgmt For For For 22 Dividend Rights of Year of Mgmt For For For Conversion 23 Method of Issuance and Target Mgmt For For For Investors 24 Subscription Arrangement for Mgmt For For For Existing Holders of A Shares 25 CB Holders and CB Holders' Mgmt For For For Meetings 26 Use of Proceeds Mgmt For For For 27 Supplementary Capital Mgmt For For For 28 Security Mgmt For For For 29 Validity Period Mgmt For For For 30 Authorization Mgmt For For For 31 Feasibility Analysis Report on Use Mgmt For For For of Proceeds 32 Utilization Report on Use of Mgmt For For For Proceeds 33 Revised Plan on Authorization of Mgmt For Against Against the Shareholders' General Meeting to the Board of Directors Industrial & Commercial Bank Of China Ticker Security ID: Meeting Date Meeting Status 1398 CINS ADPV10686 09/02/2009 Voted Meeting Type Country of Trade Special China Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Approve Capital Injection Mgmt For For For Industrial & Commercial Bank Of China Ticker Security ID: Meeting Date Meeting Status 1398 CINS ADPV10686 11/27/2009 Voted Meeting Type Country of Trade Special China Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Merger/Acquisition Mgmt For For For 2 Elect Malcolm McCarthy Mgmt For Against Against 3 Elect Kenneth CHUNG Mgmt For Against Against 4 Non-Voting Agenda Item N/A N/A N/A N/A Industrial & Commercial Bank of China (Asia) Limited (ICBC Asia) Ticker Security ID: Meeting Date Meeting Status 0349 CINS ADPV10686 04/08/2010 Voted Meeting Type Country of Trade Special China Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect WANG Lili Mgmt For Against Against 2 Fixed Assets Investment Budget Mgmt For Against Against IRISH LIFE & PERMANENT GROUP HOLDINGS PLC Ticker Security ID: Meeting Date Meeting Status IPM CINS G4945K108 05/14/2010 Voted Meeting Type Country of Trade Annual Ireland Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Accounts and Reports Mgmt For For For 2 Directors' Remuneration Report Mgmt For For For 3 Elect Gillian Bowler Mgmt For Against Against 4 Elect Breffni Byrne Mgmt For Against Against 5 Elect Bernard Collins Mgmt For Against Against 6 Elect Danuta Gray Mgmt For Against Against 7 Elect Margaret Hayes Mgmt For Against Against 8 Elect Roy Keenan Mgmt For Against Against 9 Elect Raymond MacSharry Mgmt For Against Against 10 Elect David McCarthy Mgmt For Against Against 11 Elect Kevin Murphy Mgmt For Against Against 12 Elect Pat Ryan Mgmt For Against Against 13 Authority to Set Auditor's Fees Mgmt For For For 14 Authority to Issue Shares w/ Mgmt For For For Preemptive Rights 15 Authority to Issue Shares w/o Mgmt For For For Preemptive Rights 16 Authority to Set General Meeting Mgmt For Against Against Notice Period at 14 Days Irish Life & Permanent PLC Ticker Security ID: Meeting Date Meeting Status IPM CINS G4945H105 12/17/2009 Voted Meeting Type Country of Trade Court Ireland Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Approve Scheme of Arrangement Mgmt For For For Irish Life & Permanent PLC Ticker Security ID: Meeting Date Meeting Status IPM CINS G4945H105 12/17/2009 Voted Meeting Type Country of Trade Special Ireland Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Approve Scheme of Arrangement Mgmt For For For 2 Cancellation of Existing Shares Mgmt For For For 3 Authority to Issue Shares w/ Mgmt For For For Preemptive Rights 4 Amendments to Articles Mgmt For For For 5 Delisting Mgmt For For For 6 Reduction in Share Premium Mgmt For For For Account to Create Distributable Reserves 7 Amendments to Employee Share Mgmt For For For Schemes 8 Replacement of Employee Share Mgmt For For For Schemes Japan Tobacco Incorporated Ticker Security ID: Meeting Date Meeting Status 2914 CINS J27869106 06/24/2010 Voted Meeting Type Country of Trade Annual Japan Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Allocation of Profits/Dividends Mgmt For For For 3 Elect Yohji Wakui Mgmt For For For 4 Elect Hiroshi Kimura Mgmt For For For 5 Elect Munetaka Takeda Mgmt For For For 6 Elect Masaaki Sumikawa Mgmt For For For 7 Elect Mitsuomi Koizumi Mgmt For For For 8 Elect Masakazu Shimizu Mgmt For For For 9 Elect Noriaki Ohkubo Mgmt For For For 10 Elect Mutsuo Iwai Mgmt For For For 11 Elect Yasushi Shingai Mgmt For For For JFE Holdings Ticker Security ID: Meeting Date Meeting Status 5411 CINS J2817M100 06/28/2010 Voted Meeting Type Country of Trade Annual Japan Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Allocation of Profits/Dividends Mgmt For For For 3 Elect Hajime Bada Mgmt For For For 4 Elect Eiji Hayashida Mgmt For For For 5 Elect Yoshio Ishikawa Mgmt For For For 6 Elect Kouhei Wakabayashi Mgmt For For For 7 Elect Sumiyuki Kishimoto Mgmt For For For 8 Elect Shigeo Asai Mgmt For For For 9 Elect Akimitsu Ashida Mgmt For For For 10 Election of Hiroyuki Itami Mgmt For For For 11 Election of Alternate Statutory Mgmt For For For Auditors Jupiter Telecommunications Co. Ticker Security ID: Meeting Date Meeting Status 4817 CINS J28710101 03/25/2010 Voted Meeting Type Country of Trade Annual Japan Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Allocation of Profits/Dividends Mgmt For For For 2 Amendments to Articles Mgmt For For For 3 Elect Tomoyuki Moriizumi Mgmt For For For 4 Elect Tomoya Aoki Mgmt For For For 5 Elect Shunzo Yamaguchi Mgmt For For For 6 Elect Tohru Katoh Mgmt For For For 7 Elect Masayuki Matsumoto Mgmt For For For 8 Elect Yoshio Ohsawa Mgmt For For For 9 Elect Masatoshi Hayashi Mgmt For For For 10 Elect Daisuke Mikogami Mgmt For For For 11 Elect Hirofumi Morozumi Mgmt For For For 12 Elect Makoto Takahashi Mgmt For For For 13 Elect Shunsuke Ohyama Mgmt For For For 14 Elect Akira Itoh Mgmt For Against Against 15 Elect Toshifumi Shibuya Mgmt For Against Against 16 Elect Kenichiroh Takagi Mgmt For Against Against Kddi Corp. Ticker Security ID: Meeting Date Meeting Status 9433 CINS J31843105 06/17/2010 Voted Meeting Type Country of Trade Annual Japan Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Allocation of Profits/Dividends Mgmt For For For 3 Amendments to Articles Mgmt For For For 4 Elect Tadashi Onodera Mgmt For For For 5 Elect Kanichiroh Aritomi Mgmt For For For 6 Elect Hirofumi Morozumi Mgmt For For For 7 Elect Takashi Tanaka Mgmt For For For 8 Elect Makoto Takahashi Mgmt For For For 9 Elect Yoshiharu Shimatani Mgmt For For For 10 Elect Masahiro Inoue Mgmt For For For 11 Elect Yuzoh Ishikawa Mgmt For For For 12 Elect Hideo Yuasa Mgmt For For For 13 Elect Hiromu Naratani Mgmt For For For 14 Elect Makoto Kawamura Mgmt For For For 15 Elect Shinichi Sasaki Mgmt For For For 16 Elect Tsunehisa Katsumata Mgmt For For For 17 Elect Masataka Iki Mgmt For Against Against 18 Elect Yoshinari Sanpei Mgmt For Against Against 19 Bonus Mgmt For For For Kerry Group PLC Ticker Security ID: Meeting Date Meeting Status KRZ CINS G52416107 05/05/2010 Voted Meeting Type Country of Trade Annual Ireland Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Accounts and Reports Mgmt For For For 2 Allocation of Profits/Dividends Mgmt For For For 3 Elect Denis Buckley Mgmt For For For 4 Elect Michael Dowling Mgmt For For For 5 Elect Michael Fleming Mgmt For For For 6 Elect John Twomey Mgmt For For For 7 Elect Denis Carroll Mgmt For For For 8 Elect Stan McCarthy Mgmt For For For 9 Elect Donal O'Donoghue Mgmt For For For 10 Elect Gerard O'Hanlon Mgmt For For For 11 Authority to Set Auditor's Fees Mgmt For For For 12 Authority to Issue Shares w/ Mgmt For For For Preemptive Rights 13 Authority to Issue Shares w/o Mgmt For For For Preemptive Rights 14 Authority to Repurchase Shares Mgmt For For For Kingfisher PLC Ticker Security ID: Meeting Date Meeting Status KGF CINS G5256E441 06/17/2010 Voted Meeting Type Country of Trade Annual United Kingdom Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Accounts and Reports Mgmt For For For 2 Directors' Remuneration Report Mgmt For For For 3 Allocation of Profits/Dividends Mgmt For For For 4 Elect Anders Dahlvig Mgmt For For For 5 Elect Andrew Bonfield Mgmt For For For 6 Elect Daniel Bernard Mgmt For For For 7 Elect Janis Kong Mgmt For For For 8 Appointment of Auditor Mgmt For For For 9 Authority to Set Auditor's Fees Mgmt For For For 10 Authority to Issue Shares w/ Mgmt For For For Preemptive Rights 11 Authorisation of Political Donations Mgmt For For For 12 Authority to Issue Shares w/o Mgmt For For For Preemptive Rights 13 Authority to Repurchase Shares Mgmt For For For 14 Authority to Set General Meeting Mgmt For Against Against Notice Period at 14 Days 15 Adoption of New Articles Mgmt For For For 16 Share Incentive Plan Mgmt For For For KT Corp Ticker Security ID: Meeting Date Meeting Status 030200 CINS Y49915104 03/12/2010 Voted Meeting Type Country of Trade Annual Korea, Republic of Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Accounts and Allocation of Mgmt For For For Profits/Dividends 3 Amendments to Articles Mgmt For For For 4 Elect LEE Sang Hoon Mgmt For For For 5 Elect PYO Hyun Myung Mgmt For For For 6 Elect LEE Chan Jin Mgmt For For For 7 Elect SONG Jong Hwan Mgmt For For For 8 Elect JUNG Hae Bang Mgmt For For For 9 Elect KO Jung Suk Mgmt For For For 10 Elect JUNG Hae Bang Mgmt For For For 11 Directors' Fees Mgmt For For For 12 Amendments to Executive Officer Mgmt For For For Retirement Allowance Policy Lanxess AG Ticker Security ID: Meeting Date Meeting Status LXSG CINS D5032B102 05/28/2010 Voted Meeting Type Country of Trade Annual Germany Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Non-Voting Meeting Note N/A N/A N/A N/A 3 Non-Voting Agenda Item N/A N/A N/A N/A 4 Allocation of Profits/Dividends Mgmt For For For 5 Ratification of Management Board Mgmt For For For Acts 6 Ratification of Supervisory Board Mgmt For For For Acts 7 Compensation Policy Mgmt For For For 8 Appointment of Auditor Mgmt For For For 9 Elect Friedrich Janssen Mgmt For For For 10 Elect Robert Koehler Mgmt For Against Against 11 Elect Rainer Laufs Mgmt For For For 12 Elect Ulrich Middelmann Mgmt For For For 13 Elect Rolf Stomberg Mgmt For For For 14 Elect Theo Walthie Mgmt For For For 15 Authority to Repurchase Shares Mgmt For For For 16 Increase in Authorized Capital Mgmt For Against Against 17 Amendments to Articles Mgmt For For For LG Display Co., Ltd. Ticker Security ID: Meeting Date Meeting Status 034220 CUSIP 50186V102 03/12/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Accounts and Allocation of Mgmt For For For Profits/Dividends 2 Amendments to Articles Mgmt For For For 3 Elect KWON Young Soo Mgmt For Against Against 4 Elect CHUNG Do Hyun Mgmt For Against Against 5 Elect AHN Tae Sik Mgmt For Against Against 6 Election of Audit Committee Mgmt For For For Member: AHN Tae Sik 7 Directors' Fees Mgmt For For For Longtop Financial Technologies Limited Ticker Security ID: Meeting Date Meeting Status LFT CUSIP 54318P108 03/26/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Thomas Gurnee Mgmt For Withhold Against 1.2 Elect Zuyun Xue Mgmt For Withhold Against 2 Appointment of Auditor Mgmt For For For 3 Transaction of Other Business Mgmt For Against Against Marks and Spencer Group PLC Ticker Security ID: Meeting Date Meeting Status MKS CINS G5824M107 07/08/2009 Voted Meeting Type Country of Trade Annual United Kingdom Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Accounts and Reports Mgmt For For For 2 Directors' Remuneration Report Mgmt For Against Against 3 Allocation of Profits/Dividends Mgmt For For For 4 Elect Sir Stuart Rose Mgmt For For For 5 Elect Jan du Plessis Mgmt For For For 6 Elect Jeremy Darroch Mgmt For For For 7 Elect Sir David Michels Mgmt For For For 8 Elect Louise Patten Mgmt For For For 9 Appointment of Auditor Mgmt For For For 10 Authority to Set Auditor's Fees Mgmt For For For 11 Authority to Issue Shares w/ Mgmt For For For Preemptive Rights 12 Authority to Issue Shares w/o Mgmt For For For Preemptive Rights 13 Authority to Repurchase Shares Mgmt For For For 14 Authority to Set General Meeting Mgmt For Against Against Notice Period at 14 Days 15 Republic of Ireland Sharesave Plan Mgmt For For For 2009 16 Shareholder Proposal Regarding ShrHldr Against Against For Separation of Roles of Chairman and Chief Executive 17 Non-Voting Meeting Note N/A N/A N/A N/A Mediaset S.p.A. Ticker Security ID: Meeting Date Meeting Status MS CINS T6688Q107 04/20/2010 Take No Action Meeting Type Country of Trade Annual Italy Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A TNA N/A 2 Accounts and Reports Mgmt For TNA N/A 3 Allocation of Profits/Dividends Mgmt For TNA N/A 4 Authority to Set Auditor's Fees Mgmt For TNA N/A 5 Authority to Trade in Company Mgmt For TNA N/A Stock 6 Non-Voting Meeting Note N/A N/A TNA N/A Metro AG Ticker Security ID: Meeting Date Meeting Status MEO CINS D53968125 05/05/2010 Voted Meeting Type Country of Trade Annual Germany Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Non-Voting Meeting Note N/A N/A N/A N/A 3 Presentation of Accounts and Mgmt For For For Reports; Allocation of Profits/Dividends 4 Ratification of Management Board Mgmt For For For Acts 5 Ratification of Supervisory Board Mgmt For For For Acts 6 Remuneration Policy Mgmt For For For 7 Appointment of Auditor Mgmt For For For 8 Elect Jurgen Kluge Mgmt For For For 9 Authority to Repurchase Shares Mgmt For For For 10 Authority to Issue Convertible Mgmt For For For Bonds; Increase in Conditional Capital 11 Amendment Regarding Committee Mgmt For For For Fees 12 Amendments to Articles Mgmt For For For 13 Amendments to Articles Mgmt For For For 14 Amendments to Articles Mgmt For For For 15 Amendments to Articles Mgmt For For For 16 Amendments to Articles Mgmt For For For 17 Amendments to Articles Mgmt For For For 18 Non-Voting Meeting Note N/A N/A N/A N/A Mitsui & Co Limited Ticker Security ID: Meeting Date Meeting Status 8031 CINS J44690139 06/23/2010 Voted Meeting Type Country of Trade Annual Japan Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Allocation of Profits/Dividends Mgmt For For For 3 Elect Shouei Utsuda Mgmt For For For 4 Elect Masami Iijima Mgmt For For For 5 Elect Ken Abe Mgmt For For For 6 Elect Junichi Matsumoto Mgmt For For For 7 Elect Seiichi Tanaka Mgmt For For For 8 Elect Norinao Iio Mgmt For For For 9 Elect Takao Ohmae Mgmt For For For 10 Elect Masayoshi Komai Mgmt For For For 11 Elect Daisuke Saiga Mgmt For For For 12 Elect Nobuko Matsubara Mgmt For For For 13 Elect Ikujiroh Nonaka Mgmt For For For 14 Elect Hiroshi Hirabayashi Mgmt For For For 15 Elect Toshirho Mutoh Mgmt For For For 16 Elect Naoto Nakamura Mgmt For For For MTU Aero Engines Holding AG Ticker Security ID: Meeting Date Meeting Status MTX CINS D5565H104 04/22/2010 Voted Meeting Type Country of Trade Annual Germany Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Non-Voting Meeting Note N/A N/A N/A N/A 3 Non-Voting Agenda Item N/A N/A N/A N/A 4 Allocation of Profits/Dividends Mgmt For For For 5 Ratification of Management Board Mgmt For For For Acts 6 Ratification of Supervisory Board Mgmt For For For Acts 7 Appointment of Auditor Mgmt For For For 8 Authority to Repurchase Shares Mgmt For For For 9 Amendments to Articles Mgmt For For For 10 Increase in Authorized Capital I Mgmt For For For 11 Increase in Authorized Capital II Mgmt For Against Against 12 Reduction of Conditional Capital Mgmt For For For 13 Authority to Issue Convertible Debt Mgmt For For For Instruments 14 Compensation Policy Mgmt For For For National Bank Of Canada Ticker Security ID: Meeting Date Meeting Status NA CUSIP 633067103 03/31/2010 Voted Meeting Type Country of Trade Annual Canada Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Lawrence Bloomberg Mgmt For For For 1.2 Elect Pierre Bourgie Mgmt For For For 1.3 Elect Andre Caille Mgmt For For For 1.4 Elect Gerard Coulombe Mgmt For For For 1.5 Elect Bernard Cyr Mgmt For For For 1.6 Elect Shirley Dawe Mgmt For For For 1.7 Elect Nicole Diamond-Gelinas Mgmt For For For 1.8 Elect Jean Douville Mgmt For For For 1.9 Elect Marcel Dutil Mgmt For For For 1.10 Elect Jean Gaulin Mgmt For For For 1.11 Elect Paul Gobeil Mgmt For Withhold Against 1.12 Elect Louise Laflamme Mgmt For For For 1.13 Elect Roseann Runte Mgmt For For For 1.14 Elect Marc Tellier Mgmt For For For 1.15 Elect Louis Vachon Mgmt For For For 2 Advisory Vote on Executive Mgmt For For For Compensation 3 Appointment of Auditor Mgmt For For For 4 Shareholder Proposal Regarding a ShrHldr Against Against For Greater Number of Nominees than Open Board Seats 5 Shareholder Proposal Regarding ShrHldr Against Against For Comparing Executive Pay to Average Employee Wage National Bank of Greece Ticker Security ID: Meeting Date Meeting Status ETE CINS X56533114 01/14/2010 Take No Action Meeting Type Country of Trade Special Greece Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Spin-off Mgmt For TNA N/A 2 Report on the Spin-off Mgmt For TNA N/A 3 Authorization of Legal Formalities Mgmt For TNA N/A 4 Ratification of Co-option of New Mgmt For TNA N/A Board Members 5 Election of Directors Mgmt For TNA N/A 6 Election of Audit Committee Mgmt For TNA N/A 7 Board Transactions Mgmt For TNA N/A 8 Amendments to Articles Mgmt For TNA N/A 9 Authority to Issue Convertible Mgmt For TNA N/A Bonds 10 Announcements Mgmt N/A N/A N/A National Bank of Greece Ticker Security ID: Meeting Date Meeting Status ETE CINS X56533114 02/01/2010 Take No Action Meeting Type Country of Trade Special Greece Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Authority to Issue Convertible Debt Mgmt For TNA N/A Instruments Nestle S.A. Ticker Security ID: Meeting Date Meeting Status NESN CINS H57312649 04/15/2010 Take No Action Meeting Type Country of Trade Annual Switzerland Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Non-Voting Meeting Note N/A N/A N/A N/A 3 Accounts and Reports Mgmt For TNA N/A 4 Compensation Report Mgmt For TNA N/A 5 Ratification of Board and Mgmt For TNA N/A Management Acts 6 Allocation of Profits/Dividends Mgmt For TNA N/A 7 Elect Peter Brabeck-Letmathe Mgmt For TNA N/A 8 Elect Steven Hoch Mgmt For TNA N/A 9 Elect Andre Kudelski Mgmt For TNA N/A 10 Elect Jean-Rene Fourtou Mgmt For TNA N/A 11 Elect Titia de Lange Mgmt For TNA N/A 12 Elect Jean-Pierre Roth Mgmt For TNA N/A 13 Appointment of Auditor Mgmt For TNA N/A 14 Reduction in Share Capital Mgmt For TNA N/A 15 Amendments to Article 4 Mgmt For TNA N/A Nexen Inc. Ticker Security ID: Meeting Date Meeting Status NXY CUSIP 65334H102 04/27/2010 Voted Meeting Type Country of Trade Annual Canada Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect William Berry Mgmt For Withhold Against 1.2 Elect Robert Bertram Mgmt For Withhold Against 1.3 Elect Dennis Flanagan Mgmt For Withhold Against 1.4 Elect S. Barry Jackson Mgmt For Withhold Against 1.5 Elect Kevin Jenkins Mgmt For Withhold Against 1.6 Elect A. Anne McLellan Mgmt For Withhold Against 1.7 Elect Eric Newell Mgmt For Withhold Against 1.8 Elect Thomas O'Neill Mgmt For Withhold Against 1.9 Elect Marvin Romanow Mgmt For Withhold Against 1.10 Elect Francis Saville Mgmt For Withhold Against 1.11 Elect John Willson Mgmt For Withhold Against 1.12 Elect Victor Zaleschuk Mgmt For Withhold Against 2 Appointment of Auditor Mgmt For For For Nippon Telegraph And Telephone Corporation Ticker Security ID: Meeting Date Meeting Status 9432 CINS J59396101 06/24/2010 Voted Meeting Type Country of Trade Annual Japan Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Allocation of Profits/Dividends Mgmt For For For 3 Elect Norio Wada Mgmt For For For 4 Elect Satoshi Miura Mgmt For For For 5 Elect Noritaka Uji Mgmt For For For 6 Elect Hiroo Unoura Mgmt For For For 7 Elect Kaoru Kanazawa Mgmt For For For 8 Elect Yasuyoshi Katayama Mgmt For For For 9 Elect Toshio Kobayashi Mgmt For For For 10 Elect Hiroki Watanabe Mgmt For For For 11 Elect Hiromichi Shinohara Mgmt For For For 12 Elect Tetsuya Shohji Mgmt For For For 13 Elect Takashi Imai Mgmt For For For 14 Elect Yotaroh Kobayashi Mgmt For For For Noble Group Limited Ticker Security ID: Meeting Date Meeting Status N21 CINS G6542T119 04/19/2010 Voted Meeting Type Country of Trade Special Bermuda Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Approval of the Disposal Mgmt For For For Transactions 2 Non-Voting Agenda Item N/A N/A N/A N/A Noble Group Limited Ticker Security ID: Meeting Date Meeting Status N21 CINS G6542T119 04/30/2010 Voted Meeting Type Country of Trade Annual Bermuda Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Accounts and Reports Mgmt For For For 2 Allocation of Profits/Dividends Mgmt For For For 3 Elect Richard Elman Mgmt For Against Against 4 Elect Harindarpal Banga Mgmt For Against Against 5 Elect Alan H. Smith Mgmt For Against Against 6 Elect David Eldon Mgmt For Against Against 7 Elect Tobias Josef Brown Mgmt For Against Against 8 Directors' Fees Mgmt For For For 9 Appointment of Auditor and Mgmt For Against Against Authority to Set Fees 10 Non-Voting Agenda Item N/A N/A N/A N/A 11 Authority to Issue Shares w/ or w/o Mgmt For For For Preemptive Rights 12 Authority to Repurchase Shares Mgmt For For For 13 Authority to Grant Awards and Issue Mgmt For Against Against Shares under the Noble Group Share Option Scheme 2004 14 Authority to Issue Shares under the Mgmt For For For Noble Group Limited Scrip Dividend Scheme 15 Authority to Grant Awards and Issue Mgmt For Against Against Shares under the Noble Group Performance Share Plan 16 Bonus Shares Issuance Mgmt For For For Noble Group Limited Ticker Security ID: Meeting Date Meeting Status N21 CINS G6542T119 10/12/2009 Voted Meeting Type Country of Trade Special Bermuda Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Allotment of Shares to Ricardo Mgmt For Against Against Leiman 2 Non-Voting Meeting Note N/A N/A N/A N/A 3 Non-Voting Meeting Note N/A N/A N/A N/A Nomura Holdings Incorporated Ticker Security ID: Meeting Date Meeting Status 8604 CINS J59009159 06/25/2010 Voted Meeting Type Country of Trade Annual Japan Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Elect Junichi Ujiie Mgmt For For For 3 Elect Kenichi Watanabe Mgmt For For For 4 Elect Takumi Shibata Mgmt For For For 5 Elect Masanori Itatani Mgmt For For For 6 Elect Masanori Nishimatsu Mgmt For For For 7 Elect Haruo Tsuji Mgmt For For For 8 Elect Hajime Sawabe Mgmt For For For 9 Elect Tsuguoki Fujinuma Mgmt For For For 10 Elect Hideaki Kubori Mgmt For For For 11 Elect Masahiro Sakane Mgmt For For For 12 Elect Colin Marshall Mgmt For For For 13 Elect Clara Furse Mgmt For For For Obrascon Huarte Lain SA Ticker Security ID: Meeting Date Meeting Status OHL CINS E7795C102 05/18/2010 Voted Meeting Type Country of Trade Annual Spain Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Accounts and Reports Mgmt For For For 3 Allocation of Profits/Dividends Mgmt For For For 4 Ratification of Board Acts Mgmt For For For 5 Appointment of Auditor Mgmt For For For 6 Authority to Repurchase Shares Mgmt For For For 7 Election of Directors Mgmt For Against Against 8 Remuneration Report Mgmt For Against Against 9 Presentation of Management Mgmt N/A For N/A Report 10 Amendments to Long-Term Mgmt For Against Against Incentive Plan 11 Amendments to Articles Mgmt For For For 12 Presentation of Report on Mgmt N/A For N/A Amendments to Board of Directors Regulations 13 Presentation of Report on the Mgmt N/A For N/A Board's Authority to Issue Debt Instruments 14 Authority to Carry Out Formalities Mgmt For For For 15 Minutes Mgmt For For For Obrascon Huarte Lain SA Ticker Security ID: Meeting Date Meeting Status OHL CINS E7795C102 11/26/2009 Voted Meeting Type Country of Trade Special Spain Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Authority to Issue Debt Instruments Mgmt For For For 3 Authority to Issue Shares w/ Mgmt For For For Preemptive Rights 4 Authority to Carry Out Formalities Mgmt For For For 5 Minutes Mgmt For For For 6 Non-Voting Meeting Note N/A N/A N/A N/A 7 Non-Voting Meeting Note N/A N/A N/A N/A Ono Pharmaceutical Company Limited Ticker Security ID: Meeting Date Meeting Status 4528 CINS J61546115 06/29/2010 Voted Meeting Type Country of Trade Annual Japan Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Allocation of Profits/Dividends Mgmt For For For 2 Elect Gyo Sagara Mgmt For For For 3 Elect Hiroshi Awata Mgmt For For For 4 Elect Kinya Morimoto Mgmt For For For 5 Elect Kazuhito Kawabata Mgmt For For For 6 Elect Shinji Fujiyoshi Mgmt For For For 7 Elect Isao Ono Mgmt For For For 8 Elect Fumio Takahashi Mgmt For For For 9 Elect Daikichi Fukushima Mgmt For For For 10 Elect Hiroshi Ichikawa Mgmt For For For 11 Elect Naonobu Endoh Mgmt For For For 12 Elect Shozoh Matsuoka Mgmt For For For 13 Bonus Mgmt For For For ORIX CORPORATION Ticker Security ID: Meeting Date Meeting Status 8591 CINS J61933123 06/22/2010 Voted Meeting Type Country of Trade Annual Japan Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Elect Yoshihiko Miyauchi Mgmt For Against Against 3 Elect Yukio Yanase Mgmt For Against Against 4 Elect Hiroaki Nishina Mgmt For Against Against 5 Elect Haruyuki Urata Mgmt For Against Against 6 Elect Kazuo Kojima Mgmt For Against Against 7 Elect Yoshiyuki Yamaya Mgmt For Against Against 8 Elect Makoto Inoue Mgmt For Against Against 9 Elect Yoshinori Yokoyama Mgmt For Against Against 10 Elect Hirotaka Takeuchi Mgmt For Against Against 11 Elect Takeshi Sasaki Mgmt For Against Against 12 Elect Eiko Tsujiyama Mgmt For Against Against 13 Elect Robert Feldman Mgmt For Against Against 14 Elect Takeshi Niinami Mgmt For Against Against Ping An Insurance (Group) Company Ticker Security ID: Meeting Date Meeting Status 2318 CINS Y69790106 06/29/2010 Voted Meeting Type Country of Trade Annual China Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Non-Voting Meeting Note N/A N/A N/A N/A 3 Directors' Report Mgmt For For For 4 Supervisors' Report Mgmt For For For 5 Annual Report Mgmt For For For 6 Accounts and Reports Mgmt For For For 7 Allocation of Profits/Dividends Mgmt For For For 8 Appointment of Auditor and Mgmt For For For Authority to Set Fees 9 Elect David Fried Mgmt For Against Against 10 Amendments to Articles Mgmt For For For 11 Authority to Issue H Shares w/o Mgmt For For For Preemptive Rights 12 Non-Voting Agenda Item N/A N/A N/A N/A 13 Non-Voting Agenda Item N/A N/A N/A N/A 14 Allocation of Profits/Dividends Mgmt For For For 15 Amendments to Articles Mgmt For For For PRUDENTIAL PLC Ticker Security ID: Meeting Date Meeting Status PRU CINS G72899100 06/07/2010 Voted Meeting Type Country of Trade Annual United Kingdom Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Accounts and Reports Mgmt For For For 2 Directors' Remuneration Report Mgmt For For For 3 Elect Michael Garrett Mgmt For For For 4 Elect Bridget Macaskill Mgmt For For For 5 Elect Clark Manning Mgmt For For For 6 Elect Barry Stowe Mgmt For For For 7 Elect Nic Nicandrou Mgmt For For For 8 Elect Rob Devey Mgmt For For For 9 Appointment of Auditor Mgmt For For For 10 Authority to Set Auditor's Fees Mgmt For For For 11 Allocation of Profits/Dividends Mgmt For For For 12 Authorisation of Political Donations Mgmt For For For 13 Authority to Issue Shares w/ Mgmt For For For Preemptive Rights 14 Additional Authority to Issue Shares Mgmt For For For w/ Preemptive Rights 15 Authority to Issue Shares w/o Mgmt For For For Preemptive Rights 16 Authority to Repurchase Shares Mgmt For For For 17 Authority to Set General Meeting Mgmt For Against Against Notice Period at 14 Days 18 Non-Voting Agenda Item N/A N/A N/A N/A 19 Non-Voting Meeting Note N/A N/A N/A N/A PRUDENTIAL PLC Ticker Security ID: Meeting Date Meeting Status PRU CINS G72899100 06/07/2010 Voted Meeting Type Country of Trade Court United Kingdom Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Scheme of Arrangement Mgmt For Against Against PRUDENTIAL PLC Ticker Security ID: Meeting Date Meeting Status PRU CINS G72899100 06/07/2010 Voted Meeting Type Country of Trade Annual United Kingdom Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Scheme of Arrangement Mgmt For Against Against 2 Approval of Matters Giving Effect to Mgmt For Against Against the Scheme of Arrangement 3 Authority to Allot Shares According Mgmt For Against Against to the Rights Issue 4 Approval of Executive Share Plans Mgmt For Against Against 5 Approval of Employee Share Plans Mgmt For For For Prysmian S.p.A. Ticker Security ID: Meeting Date Meeting Status PRY CINS T7630L105 04/13/2010 Take No Action Meeting Type Country of Trade Mix Italy Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A TNA N/A 2 Non-Voting Meeting Note N/A N/A TNA N/A 3 Accounts and Reports; Allocation of Mgmt For TNA N/A Profits/Dividents 4 Election of Statutory Auditors Mgmt For TNA N/A 5 Elect Stefano Bulletti Mgmt For TNA N/A 6 Directors' Fees Mgmt For TNA N/A 7 Amendment to Equity Mgmt For TNA N/A Compensation Plan 8 Amendment to Authority to Issue Mgmt For TNA N/A Shares w/o Preemptive Rights Puma AG Rudolf Dassler Sport Ticker Security ID: Meeting Date Meeting Status PUM CINS D62318148 04/20/2010 Voted Meeting Type Country of Trade Annual Germany Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Non-Voting Meeting Note N/A N/A N/A N/A 3 Non-Voting Agenda Item N/A N/A N/A N/A 4 Allocation of Profits/Dividends Mgmt For For For 5 Ratification of Management Board Mgmt For For For Acts 6 Ratification of Supervisory Board Mgmt For For For Acts 7 Appointment of Auditor Mgmt For For For 8 Authority to Repurchase Shares Mgmt For For For 9 Intra-company Contract Mgmt For For For 10 Intra-company Contract Mgmt For For For 11 Amendments to Articles Mgmt For For For Putnam Money Market Liquidity Fund Ticker Security ID: Meeting Date Meeting Status CUSIP 746763168 11/19/2009 Voted Meeting Type Country of Trade Special United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.01 Elect Ravi Akhoury Mgmt For For For 1.02 Elect Jameson Baxter Mgmt For For For 1.03 Elect Charles Curtis Mgmt For For For 1.04 Elect Robert Darretta Mgmt For For For 1.05 Elect Myra Drucker Mgmt For For For 1.06 Elect John Hill Mgmt For For For 1.07 Elect Paul Joskow Mgmt For For For 1.08 Elect Elizabeth Kennan Mgmt For For For 1.09 Elect Kenneth Leibler Mgmt For For For 1.10 Elect Robert Patterson Mgmt For For For 1.11 Elect George Putnam, III Mgmt For For For 1.12 Elect Robert Reynolds Mgmt For For For 1.13 Elect W. Thomas Stephens Mgmt For For For 1.14 Elect Richard Worley Mgmt For For For 2 Approving A Proposed New N/A N/A N/A N/A Management Contract For Your Fund 2.01 Approving A Proposed New N/A N/A N/A N/A Management Contract For Your Fund: With Both Fund Family Breakpoints And Performance Fees 2.02 Approving A Proposed New N/A N/A N/A N/A Management Contract For Your Fund: With Fund Family Breakpoints Only 2.03 Approving A Proposed New N/A N/A N/A N/A Management Contract For Your Fund: With Performance Fees Only 3 Approving An Amendment To Your Fund's Fundamental Investment Restriction With Respect To: 3.01 Investments in Commodities N/A N/A N/A N/A 3.02 Diversification of Investments N/A N/A N/A N/A 3.03 The Acquisition of Voting Securities N/A N/A N/A N/A 3.04 Borrowing N/A N/A N/A N/A 3.05 Making Loans N/A N/A N/A N/A 4 Approving An Amendment To Your Fund's Agreement And Declaration of Trust With Respect To: 4.01 The Duration Of The Trust N/A N/A N/A N/A 4.02 Redemption At The Option Of The N/A N/A N/A N/A Trust 5 Shareholders Request That The N/A N/A N/A N/A Board Institute Procedues To Prevent Holding Investments In Companies That, In The Judgment Of The Board, Substantially Contribute To Genocide Or Crimes Against Humanity, The Most Egregious Violations Of Human Rights. Reckitt Benckiser Group PLC Ticker Security ID: Meeting Date Meeting Status RB CINS G74079107 05/06/2010 Voted Meeting Type Country of Trade Annual United Kingdom Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Accounts and Reports Mgmt For For For 2 Directors' Remuneration Report Mgmt For For For 3 Allocation of Profits/Dividends Mgmt For For For 4 Elect Adrian Bellamy Mgmt For Against Against 5 Elect Peter Harf Mgmt For Against Against 6 Elect Colin Day Mgmt For Against Against 7 Elect Kenneth Hydon Mgmt For Against Against 8 Elect Judith Sprieser Mgmt For Against Against 9 Elect Richard Cousins Mgmt For Against Against 10 Elect Warren Tucker Mgmt For Against Against 11 Appointment of Auditor Mgmt For For For 12 Authority to Set Auditor's Fees Mgmt For For For 13 Authority to Issue Shares w/ Mgmt For For For Preemptive Rights 14 Authority to Issue Shares w/o Mgmt For For For Preemptive Rights 15 Authority to Repurchase Shares Mgmt For For For 16 Authority to Set General Meeting Mgmt For Against Against Notice Period at 14 Days 17 Adoption of New Articles Mgmt For For For Renault Ticker Security ID: Meeting Date Meeting Status RNO CINS F77098105 04/30/2010 Voted Meeting Type Country of Trade Mix France Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Non-Voting Meeting Note N/A N/A N/A N/A 3 Non-Voting Meeting Note N/A N/A N/A N/A 4 Consolidated Accounts and Reports Mgmt For For For 5 Accounts and Reports Mgmt For For For 6 Allocation of Profits/Dividends Mgmt For For For 7 Related Party Transactions Mgmt For For For 8 Presentation of Report on Mgmt For For For Redeemable Shares 9 Authority to Repurchase Shares Mgmt For For For 10 Authority to Cancel Shares and Mgmt For For For Reduce Capital 11 Amendments to Articles Mgmt For For For 12 Elect Carlos Ghosn Mgmt For Against Against 13 Retirement Benefits for Carlos Mgmt For For For Ghosn 14 Elect Marc Ladreit de Lacharriere Mgmt For Against Against 15 Elect Franck Riboud Mgmt For Against Against 16 Elect Hiroto Saikawa Mgmt For Against Against 17 Ratification for the Co-option of Mgmt For For For Alexis Kohler 18 Ratification of the Co-Option of Luc Mgmt For For For Rousseau 19 Elect Bernard Delpit Mgmt For Against Against 20 Elect Pascale Sourisse Mgmt For Against Against 21 Authority to Carry Out Formalities Mgmt For For For 22 Non-Voting Meeting Note N/A N/A N/A N/A Renhe Commercial Holdings Company Limited Ticker Security ID: Meeting Date Meeting Status 1387 CINS G75004104 06/23/2010 Voted Meeting Type Country of Trade Annual Cayman Islands Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Non-Voting Meeting Note N/A N/A N/A N/A 3 Accounts and Reports Mgmt For For For 4 Allocation of Profits/Dividends Mgmt For For For 5 Elect DAI Yongge Mgmt For Against Against 6 Elect LIN Zijing Mgmt For Against Against 7 Elect JIANG Mei Mgmt For Against Against 8 Elect ZHANG Xingmei Mgmt For Against Against 9 Elect Gilbert HO Chi Hang Mgmt For Against Against 10 Elect WANG Shengli Mgmt For Against Against 11 Directors' Fees Mgmt For For For 12 Appointment of Auditor and Mgmt For For For Authority to Set Fees 13 Authority to Issue Shares w/o Mgmt For For For Preemptive Rights 14 Authority to Repurchase Shares Mgmt For For For 15 Authority to Issue Repurchased Mgmt For For For Shares 16 Non-Voting Meeting Note N/A N/A N/A N/A Sankyo Company Limited Ticker Security ID: Meeting Date Meeting Status 6417 CINS J67844100 06/29/2010 Voted Meeting Type Country of Trade Annual Japan Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Allocation of Profits/Dividends Mgmt For For For 3 Elect Hideyuki Busujima Mgmt For For For 4 Elect Akihiko Sawai Mgmt For For For 5 Elect Junzoh Hamaguchi Mgmt For For For 6 Elect Kimihisa Tsutsui Mgmt For For For Sanofi-Aventis Ticker Security ID: Meeting Date Meeting Status SAN CINS F5548N101 05/17/2010 Voted Meeting Type Country of Trade Mix France Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Non-Voting Meeting Note N/A N/A N/A N/A 3 Accounts and Reports Mgmt For For For 4 Consolidated Accounts and Reports Mgmt For For For 5 Allocation of Profits/Dividends Mgmt For For For 6 Related Party Transactions Mgmt For For For 7 Ratification of the Co-option of Mgmt For Against Against Serge Weinberg 8 Elect Catherine Brechignac Mgmt N/A Against N/A 9 Elect Robert Castaigne Mgmt For Against Against 10 Elect Lord Douro Mgmt For Against Against 11 Elect Christian Mulliez Mgmt For Against Against 12 Elect Christopher Viehbacher Mgmt For Against Against 13 Authority to Repurchase Shares Mgmt For For For 14 Amendments to Articles Mgmt For Against Against 15 Authority to Carry Out Formalities Mgmt For For For Shinhan Financial Group Co., Ltd. Ticker Security ID: Meeting Date Meeting Status 055550 CINS Y7749X101 03/24/2010 Voted Meeting Type Country of Trade Annual Korea, Republic of Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Accounts and Allocation of Mgmt For For For Profits/Dividends 3 Amendments to Articles Mgmt For For For 4 Directors' Fees Mgmt For For For 5 Elect RA Eung Chan Mgmt For Against Against 6 Elect RYOO Shee Yul Mgmt For Against Against 7 Elect KIM Byung Il Mgmt For Against Against 8 Elect KIM Yo Gu Mgmt For Against Against 9 Elect KIM Hwee Mook Mgmt For Against Against 10 Elect YOON Gye Sub Mgmt For Against Against 11 Elect CHUN Sung Bin Mgmt For Against Against 12 Elect CHUNG Haeng Nam Mgmt For Against Against 13 Elect HIRAKAWA Youji Mgmt For Against Against 14 Elect Philippe Aguignier Mgmt For Against Against 15 Elect KIM Yo Gu Mgmt For For For 16 Elect YOON Gye Sub Mgmt For For For 17 Elect CHUN Sung Bin Mgmt For For For Singapore Airlines Limited Ticker Security ID: Meeting Date Meeting Status C6L CINS Y7992P128 07/31/2009 Voted Meeting Type Country of Trade Annual Singapore Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Accounts and Reports Mgmt For For For 2 Allocation of Profits/Dividends Mgmt For For For 3 Elect Stephen LEE Ching Yen Mgmt For Against Against 4 Elect CHEW Choon Seng Mgmt For Against Against 5 Elect Euleen GOH Yiu Kiang Mgmt For Against Against 6 Directors' Fees Mgmt For For For 7 Appointment of Auditor and Mgmt For For For Authority to Set Fees 8 Authority to Issue Shares w/ or w/o Mgmt For For For Preemptive Rights 9 Issuance of Shares under ASA Mgmt For For For Shares 10 Authority to Grant Awards and Issue Mgmt For Against Against Shares under Employee Incentive Plans 11 Non-Voting Agenda Item N/A N/A N/A N/A Singapore Airlines Limited Ticker Security ID: Meeting Date Meeting Status C6L CINS Y7992P128 07/31/2009 Voted Meeting Type Country of Trade Special Singapore Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Authority to Repurchase Shares Mgmt For For For 2 Related Party Transactions Mgmt For For For 3 Amendments to the SIA ESOP Mgmt For For For 4 Distribution of Scrip Dividends Mgmt For For For SKF AB Ticker Security ID: Meeting Date Meeting Status SKFB CINS W84237143 04/29/2010 Take No Action Meeting Type Country of Trade Annual Sweden Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A TNA N/A 2 Non-Voting Meeting Note N/A N/A TNA N/A 3 Non-Voting Meeting Note N/A N/A TNA N/A 4 Non-Voting Agenda Item N/A N/A TNA N/A 5 Non-Voting Agenda Item N/A N/A TNA N/A 6 Non-Voting Agenda Item N/A N/A TNA N/A 7 Non-Voting Agenda Item N/A N/A TNA N/A 8 Non-Voting Agenda Item N/A N/A TNA N/A 9 Non-Voting Agenda Item N/A N/A TNA N/A 10 Non-Voting Agenda Item N/A N/A TNA N/A 11 Non-Voting Agenda Item N/A N/A TNA N/A 12 Accounts and Reports Mgmt For TNA N/A 13 Allocation of Profits/Dividends Mgmt For TNA N/A 14 Ratification of Board and Mgmt For TNA N/A Management Acts 15 Board Size Mgmt For TNA N/A 16 Directors' Fees Mgmt For TNA N/A 17 Non-Voting Agenda Item N/A N/A TNA N/A 18 Election of Directors Mgmt For TNA N/A 19 Authority to Set Auditor's Fees Mgmt For TNA N/A 20 Compensation Guidelines Mgmt For TNA N/A 21 Performance Share Program 2010 Mgmt For TNA N/A 22 Authority to Repurchase Shares Mgmt For TNA N/A 23 Non-Voting Agenda Item N/A N/A TNA N/A 24 Nomination Committee Mgmt For TNA N/A Sumitomo Mitsui Financial Group Ticker Security ID: Meeting Date Meeting Status 8316 CINS J7771X109 06/29/2010 Voted Meeting Type Country of Trade Annual Japan Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Allocation of Profits/Dividends Mgmt For For For 3 Amendments to Articles Mgmt For For For 4 Elect Teisuke Kitayama Mgmt For For For 5 Elect Wataru Ohara Mgmt For For For 6 Elect Hideo Shimada Mgmt For For For 7 Elect Junsuke Fujii Mgmt For For For 8 Elect Kohichi Miyata Mgmt For For For 9 Elect Yoshinori Yokoyama Mgmt For For For 10 Retirement Allowances for Directors Mgmt For For For 11 Compensation Policy Mgmt For For For Suzuken Co., Ltd. Ticker Security ID: Meeting Date Meeting Status 9987 CINS J78454105 06/25/2010 Voted Meeting Type Country of Trade Annual Japan Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Elect Yoshiki Bessho Mgmt For For For 3 Elect Hiroshi Ohta Mgmt For For For 4 Elect Takahito Itoh Mgmt For For For 5 Elect Nobuo Suzuki Mgmt For For For 6 Elect Hiroshi Ohba Mgmt For For For 7 Elect Harutaka Yamashita Mgmt For For For 8 Elect Masahiro Sawada Mgmt For For For 9 Elect Tatuya Inoue Mgmt For For For Taiwan Semiconductor Manufacturing Ticker Security ID: Meeting Date Meeting Status 2330 CINS Y84629107 06/15/2010 Voted Meeting Type Country of Trade Annual Taiwan Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Agenda Item N/A N/A N/A N/A 2 Non-Voting Agenda Item N/A N/A N/A N/A 3 Accounts and Reports Mgmt For For For 4 Allocation of Profits/Dividends Mgmt For For For 5 Amendments to Articles Mgmt For For For 6 Amendments to Procedural Rules Mgmt For For For for Trade of Derivatives 7 Extraordinary Motions Mgmt For Against Against 8 Non-Voting Meeting Note N/A N/A N/A N/A 9 Non-Voting Meeting Note N/A N/A N/A N/A Technip Ticker Security ID: Meeting Date Meeting Status TEC CINS F90676101 04/29/2010 Voted Meeting Type Country of Trade Mix France Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Non-Voting Meeting Note N/A N/A N/A N/A 3 Non-Voting Meeting Note N/A N/A N/A N/A 4 Accounts and Reports Mgmt For For For 5 Allocation of Profits/Dividends Mgmt For For For 6 Consolidated Accounts and Reports Mgmt For For For 7 Related Party Transactions Mgmt For For For 8 Directors' Fees Mgmt For For For 9 Appointment of Auditor (Ernst & Mgmt For For For Young et Autres) 10 Appointment of Auditor Mgmt For For For (PricewaterhouseCoopers Audit) 11 Appointment of Alternate Auditor Mgmt For For For (Auditex) 12 Appointment of Alternate Auditor Mgmt For For For (Yves Nicolas) 13 Amendment Regarding Company's Mgmt For For For Registered Office 14 Authority to Repurchase Shares Mgmt For For For 15 Authority to Cancel Shares and Mgmt For For For Reduce Capital 16 Authority to Issue Restricted Shares Mgmt For For For (Employees/Executives) 17 Authority to Issue Restricted Shares Mgmt For For For (Chairman/CEO) 18 Authority to Grant Stock Options Mgmt For For For (Employees/Executives) 19 Authority to Grant Stock Options Mgmt For For For (Chairman/CEO) 20 Authority to Issue Shares and/or Mgmt For For For Convertible Securities Under Employee Savings Plan 21 Authority to Carry Out Formalities Mgmt For For For Telecity Group PLC Ticker Security ID: Meeting Date Meeting Status TCY CINS G87403112 04/01/2010 Voted Meeting Type Country of Trade Annual United Kingdom Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Accounts and Reports Mgmt For For For 2 Directors' Remuneration Report Mgmt For For For 3 Elect John Hughes Mgmt For Against Against 4 Elect Brian McArthur-Muscroft Mgmt For Against Against 5 Elect John O'Reilly Mgmt For Against Against 6 Appointment of Auditor Mgmt For For For 7 Authority to Set Auditor's Fees Mgmt For For For 8 Authority to Issue Shares w/ Mgmt For For For Preemptive Rights 9 Authority to Issue Shares w/o Mgmt For For For Preemptive Rights 10 Authority to Repurchase Shares Mgmt For For For 11 Adoption of New Articles Mgmt For Against Against 12 Authority to Set General Meeting Mgmt For Against Against Notice Period at 14 Days The Dai-Ichi Life Insurance Company, Ltd. Ticker Security ID: Meeting Date Meeting Status CINS J09748104 06/28/2010 Voted Meeting Type Country of Trade Annual Japan Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Authority to Reduce Earned Mgmt For For For Reserve 3 Allocation of Profits/Dividends Mgmt For For For The Link Real Estate Investment Trust Ticker Security ID: Meeting Date Meeting Status 0823 CINS Y5281M111 07/29/2009 Voted Meeting Type Country of Trade Annual Hong Kong Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Non-Voting Agenda Item N/A N/A N/A N/A 3 Non-Voting Agenda Item N/A N/A N/A N/A 4 Elect George HONGCHOY Kwok Mgmt For Against Against Lung as Director of the Link Management Limited, as Manager of the Company 5 Elect Michael Ian Arnold Mgmt For Against Against 6 Elect Anthony CHOW Wing Kin Mgmt For Against Against 7 Elect Allan Zeman Mgmt For Against Against 8 Authority to Repurchase Shares Mgmt For For For Tokyo Electron Ltd Ticker Security ID: Meeting Date Meeting Status 8035 CINS J86957115 06/18/2010 Voted Meeting Type Country of Trade Annual Japan Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Elect Tetsuroh Higashi Mgmt For For For 3 Elect Tetsuo Tsuneishi Mgmt For For For 4 Elect Kiyoshi Satoh Mgmt For For For 5 Elect Hiroshi Takenaka Mgmt For For For 6 Elect Masao Kubodera Mgmt For For For 7 Elect Haruo Iwatsu Mgmt For For For 8 Elect Hirofumi Kitayama Mgmt For For For 9 Elect Keniji Washino Mgmt For For For 10 Elect Hikaru Itoh Mgmt For For For 11 Elect Takashi Nakamura Mgmt For For For 12 Elect Hiroshi Inoue Mgmt For For For 13 Elect Masahiro Sakane Mgmt For For For 14 Election of Mamoru Hara Mgmt For Against Against Tokyo Gas Company Limited Ticker Security ID: Meeting Date Meeting Status 9531 CINS J87000105 06/29/2010 Voted Meeting Type Country of Trade Annual Japan Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Allocation of Profits/Dividends Mgmt For For For 3 Elect Mitsunori Torihara Mgmt For For For 4 Elect Tadaaki Maeda Mgmt For For For 5 Elect Tsuyoshi Okamoto Mgmt For For For 6 Elect Shigeru Muraki Mgmt For For For 7 Elect Toshiyuki Kanisawa Mgmt For For For 8 Elect Tsutomuu Ohya Mgmt For For For 9 Elect Michiaki Hirose Mgmt For For For 10 Elect Mikio Itazawa Mgmt For For For 11 Elect Katsuhiko Honda Mgmt For For For 12 Elect Sanae Inada Mgmt For For For 13 Elect Yukio Satoh Mgmt For For For 14 Elect Shohji Mori Mgmt For For For TOTAL SA Ticker Security ID: Meeting Date Meeting Status FP CINS F92124100 05/21/2010 Voted Meeting Type Country of Trade Mix France Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A For N/A N/A 2 Non-Voting Meeting Note N/A For N/A N/A 3 Non-Voting Meeting Note N/A For N/A N/A 4 Non-Voting Meeting Note N/A For N/A N/A 5 Accounts and Reports Mgmt For For For 6 Consolidated Accounts and Reports Mgmt For For For 7 Allocation of Profits/Dividends Mgmt For For For 8 Related Party Transactions Mgmt For For For 9 Retirement Indemnity, Mgmt For Against Against Supplementary Pension Plan and Severance Package for Christophe de Margerie 10 Authority to Repurchase Shares Mgmt For For For 11 Elect Thierry Desmarest Mgmt For Against Against 12 Elect Thierry de Rudder Mgmt For Against Against 13 Elect Gunnar Brock Mgmt For Against Against 14 Elect Claude Clement Mgmt For Against Against 15 Elect Philippe Marchandise Mgmt For Against Against 16 Elect Mohammed Zaki Mgmt For Against Against 17 Appointment of Auditor (Ernst & Mgmt For For For Young Audit) 18 Appointment of Auditor (KPMG Mgmt For For For Audit) 19 Replacement of Alternate Auditor Mgmt For For For 20 Authority to Issue Shares and/or Mgmt For For For Convertible Securities w/ Preemptive Rights; Authority to Increase Capital Through Capitalizations; Authority to Issue Debt Instruments 21 Authority to Issue Shares and/or Mgmt For For For Convertible Securities w/o Preemptive Rights; Authority to Increase Capital in Case of Exchange Offer; Authority to Issue Debt Instruments 22 Authority to Increase Capital in Mgmt For For For Consideration for Contributions in Kind 23 Authority to Issue Shares Mgmt For For For and/Convertible Securities Under Employee Savings Plan 24 Authority to Grant Stock Options Mgmt For For For 25 Shareholder Proposal Regarding ShrHldr For Against Against Collective Investment Funds Toyo Suisan Kaisha Ltd. Ticker Security ID: Meeting Date Meeting Status 2875 CINS J92547132 06/25/2010 Voted Meeting Type Country of Trade Annual Japan Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Allocation of Profits/Dividends Mgmt For For For 2 Elect Tadasu Tsutsumi Mgmt For For For 3 Elect Mutsuhiko Oda Mgmt For For For 4 Elect Kazuo Obata Mgmt For For For 5 Elect Jinichi Mera Mgmt For For For 6 Elect Fumio Taniguchi Mgmt For For For 7 Elect Katsuhide Satoh Mgmt For For For 8 Elect Hiroshi Yamauchi Mgmt For For For 9 Elect Tohru Yamashita Mgmt For For For 10 Elect Hiroyuki Minami Mgmt For For For 11 Elect Kenji Sugawara Mgmt For For For 12 Elect Senichi Teshima Mgmt For For For 13 Elect Kohji Yoshino Mgmt For For For 14 Elect Eiji Kondoh Mgmt For For For 15 Elect Atsumi Shimoi Mgmt For For For 16 Elect Masaharu Oikawa Mgmt For For For 17 Elect Kiyoshi Fukagawa Mgmt For For For 18 Elect Isamu Mori Mgmt For For For 19 Election of Alternate Statutory Mgmt For For For Auditors 20 Bonus Mgmt For For For Ubisoft Entertainment SA Ticker Security ID: Meeting Date Meeting Status UBI CINS F9396N106 07/10/2009 Voted Meeting Type Country of Trade Mix France Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Non-Voting Meeting Note N/A N/A N/A N/A 3 Accounts and Reports; Ratification Mgmt For Against Against of Board Acts 4 Allocation of Profits/Dividends Mgmt For For For 5 Consolidated Accounts and Reports Mgmt For Against Against 6 Related Party Transactions Mgmt For Against Against 7 Authority to Trade in Company Mgmt For For For Stock 8 Authority to Carry Out Formalities Mgmt For For For 9 Authority to Cancel Shares and Mgmt For For For Reduce Capital 10 Authority to Issue Shares and/or Mgmt For For For Convertible Securities w/ Preemptive Rights; Authority to Issue Debt Instruments 11 Authority to Issue Shares and/or Mgmt For For For Convertible Securities w/o Preemptive Rights; Authority to Issue Debt Instruments 12 Authority to Issue Shares and/or Mgmt For For For Convertible Securities Under Employee Savings Plan 13 Authority to Grant Stock Options Mgmt For Against Against 14 Authority to Grant Restricted Shares Mgmt For Against Against 15 Global Ceiling on Increases in Mgmt For For For Capital 16 Amendment Regarding Director Mgmt For For For Term Length 17 Authority to Carry Out Formalities Mgmt For For For UCB S.A. Ticker Security ID: Meeting Date Meeting Status UCB CINS B93562120 04/29/2010 Take No Action Meeting Type Country of Trade Special Belgium Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Non-Voting Meeting Note N/A N/A N/A N/A 3 Presentation of Board Report Mgmt Abstain TNA N/A 4 Presentation of Auditor Report Mgmt Abstain TNA N/A 5 Presentation of Consolidated Mgmt For TNA N/A Accounts and Reports; Accounts and Reports; Allocation of Profits/Dividends 6 Ratification of Board Acts Mgmt For TNA N/A 7 Ratification of Auditor Acts Mgmt For TNA N/A 8 Elect Roch Doliveux Mgmt For TNA N/A 9 Elect Peter Fellner Mgmt For TNA N/A 10 Ratification of the Independence of Mgmt For TNA N/A Peter Fellner 11 Elect Albrecht de Graeve Mgmt For TNA N/A 12 Ratification of the Independence Mgmt For TNA N/A and Accounting Expertise of Albrecht De Graeve 13 Elect Alexandre Van Damme Mgmt For TNA N/A 14 Authority to Issue Restricted Stock Mgmt For TNA N/A to Senior Executives 15 Change in Control Provision for Mgmt For TNA N/A 2009 Bonds 16 Non-Voting Agenda Item N/A N/A N/A N/A UCB S.A. Ticker Security ID: Meeting Date Meeting Status UCB CINS B93562120 11/06/2009 Take No Action Meeting Type Country of Trade Special Belgium Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Non-Voting Meeting Note N/A N/A N/A N/A 3 Non-Voting Meeting Note N/A N/A N/A N/A 4 Non-Voting Agenda Item N/A N/A N/A N/A 5 Non-Voting Agenda Item N/A N/A N/A N/A 6 Convertibility of Bonds Mgmt For TNA N/A 7 Authority to Increase Authorized Mgmt For TNA N/A Share Capital 8 Authority to Issue Shares Mgmt For TNA N/A 9 Approval of Change in Control Mgmt For TNA N/A Clause 10 Authority to Trade in Company Mgmt For TNA N/A Stock 11 Authority to Repurchase Shares Mgmt For TNA N/A 12 Authority to Cancel Shares Mgmt For TNA N/A 13 Elect Tom McKillop Mgmt For TNA N/A 14 Ratify the Independence of Sir Tom Mgmt For TNA N/A McKillop 15 Authority to Carry Out Formalities Mgmt For TNA N/A 16 Authority to Carry Out Formalities Mgmt For TNA N/A 17 Company Registrar Mgmt For TNA N/A Vale SA Ticker Security ID: Meeting Date Meeting Status VALE5 CUSIP 91912E105 01/22/2010 Voted Meeting Type Country of Trade Special United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Ratification of Co-Option of Mgmt For For For Alternate Board Member 2 Merger Agreement Mgmt For For For 3 Ratification of Appointment of Mgmt For For For Appraiser 4 Valuation Report Mgmt For For For 5 Merger by Absorption Mgmt For For For Vedanta Resources PLC Ticker Security ID: Meeting Date Meeting Status VED CINS G9328D100 07/27/2009 Voted Meeting Type Country of Trade Annual United Kingdom Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Accounts and Reports Mgmt For For For 2 Directors' Remuneration Report Mgmt For Against Against 3 Allocation of Profits/Dividends Mgmt For For For 4 Elect Mahendra Mehta Mgmt For For For 5 Elect Anil Agarwal Mgmt For For For 6 Elect Naresh Chandra Mgmt For For For 7 Appointment of Auditor Mgmt For For For 8 Authority to Set Auditor's Fees Mgmt For For For 9 Authority to Issue Shares w/ Mgmt For For For Preemptive Rights 10 Authority to Issue Shares w/o Mgmt For For For Preemptive Rights 11 Authority to Settle Convertible Mgmt For For For Bonds with Ordinary Shares 12 Authority to Repurchase Shares Mgmt For For For 13 Authority to Set General Meeting Mgmt For For For Notice Period at 14 Days WPP PLC Ticker Security ID: Meeting Date Meeting Status WPP CINS G9787K108 06/29/2010 Voted Meeting Type Country of Trade Annual Jersey Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Accounts and Reports Mgmt For For For 2 Directors' Remuneration Report Mgmt For For For 3 Advisory Vote on Corporate Mgmt For For For Responsibility Report 4 Elect Paul Richardson Mgmt For Against Against 5 Elect Philip Lader Mgmt For Against Against 6 Elect Esther Dyson Mgmt For Against Against 7 Elect John Quelch Mgmt For Against Against 8 Elect Stanley Morten Mgmt For Against Against 9 Appointment of Auditor and Mgmt For For For Authority to Set Fees 10 Authority to Issue Shares w/ Mgmt For For For Preemptive Rights 11 Authority to Repurchase Shares Mgmt For For For 12 Non-Voting Agenda Item N/A N/A N/A N/A 13 Authority to Issue Shares w/o Mgmt For For For Preemptive Rights XL Capital Ltd. Ticker Security ID: Meeting Date Meeting Status XL CUSIP G98255105 04/30/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Joseph Mauriello Mgmt For Against Against 2 Elect Eugene McQuade Mgmt For Against Against 3 Elect Clayton Rose Mgmt For For For 4 Ratification of Auditor Mgmt For For For XL Capital Ltd. Ticker Security ID: Meeting Date Meeting Status XL CUSIP G98255105 04/30/2010 Voted Meeting Type Country of Trade Special United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Reincorporation from Cayman Mgmt For For For Islands to Ireland 2 Right to Adjourn Meeting Mgmt For For For 3 Creation of Distributable Reserves Mgmt For For For 4 Amendments to Articles - Director Mgmt For Against Against Nomination Procedures 5 Amendments to Articles - Change in Mgmt For For For Company Name 6 Right to Adjourn Meeting Mgmt For For For Xstrata PLC Ticker Security ID: Meeting Date Meeting Status XTA CINS G9826T102 05/05/2010 Voted Meeting Type Country of Trade Annual United Kingdom Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Accounts and Reports Mgmt For For For 2 Allocation of Profits/Dividends Mgmt For For For 3 Directors' Remuneration Report Mgmt For For For 4 Elect Mick Davis Mgmt For Against Against 5 Elect David Rough Mgmt For Against Against 6 Elect Sir Steve Robson Mgmt For Against Against 7 Elect Willy Strothotte Mgmt For Against Against 8 Elect Con Fauconnier Mgmt For Against Against 9 Appointment of Auditor and Mgmt For For For Authority to Set Fees 10 Authority to Issue Shares w/ Mgmt For For For Preemptive Rights 11 Authority to Issue Shares w/o Mgmt For For For Preemptive Rights 12 Authority to Set General Meeting Mgmt For Against Against Notice Period at 20 Days 13 Adoption of New Articles Mgmt For For For Zurich Financial Services Ticker Security ID: Meeting Date Meeting Status ZURN CINS H9870Y105 03/30/2010 Take No Action Meeting Type Country of Trade Annual Switzerland Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Non-Voting Meeting Note N/A N/A N/A N/A 3 Accounts and Reports Mgmt For TNA N/A 4 Compensation Policy Mgmt For TNA N/A 5 Allocation of Profits/Dividends Mgmt For TNA N/A 6 Ratification of Board and Mgmt For TNA N/A Management Acts 7 Authority to Reduce Share Capital Mgmt For TNA N/A 8 Increase in Authorized Capital Mgmt For TNA N/A 9 Authority to Increase Capital for Mgmt For TNA N/A Equity Incentive Plans 10 Amendments to Articles Mgmt For TNA N/A 11 Elect Josef Ackermann Mgmt For TNA N/A 12 Elect Susan Bies Mgmt For TNA N/A 13 Elect Victor Chu Mgmt For TNA N/A 14 Elect Armin Meyer Mgmt For TNA N/A 15 Elect Rolf Watter Mgmt For TNA N/A 16 Appointment of Auditor Mgmt For TNA N/A 17 Transaction of Other Business Mgmt For TNA N/A 18 Non-Voting Meeting Note N/A N/A N/A N/A Any ballot marked 'Abstain' is considered to have been voted. Ballots marked 'Abstain' are considered to have been voted against management's recommendation if management's recommendation is 'For' or 'Against,' and for managements recommendation if managements recommendation is Abstain. Where management has recommended that shareholders 'Abstain' from voting on a ballot item, a ballot marked 'For' or 'Against' is considered to have been voted against management's recommendation to 'Abstain.' Where management has made no recommendation on a ballot item, 'N/A' is used to indicate that there is no management recommendation that a shareholder may vote 'For' or 'Against.' SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Registrant: Putnam International Equity Fund By: /s/ Jonathan S. Horwitz Name: Jonathan S. Horwitz Title: Executive Vice President, Treasurer, Principal Executive Officer and Compliance Liaison Date: August 9, 2010
